Resumption of the session
I declare resumed the session of the European Parliament adjourned on 30 April 1998.
Approval of the Minutes
The Minutes of Thursday, 30 April 1998 have been distributed.
Are there any comments?
Mr President, in order not to waste Parliament's time, I handed in a change of vote in writing. It has not been recorded properly. I ask that it be corrected and that my vote on Amendment No 2 of the Desama report be changed from 'Against' to 'In favour' .
Thank you. We will do that.
(The Minutes were approved)
Composition of Parliament
I would like to inform you that Mrs Dury has been appointed Governor of Brussels, with effect from 1 May 1998. I congratulate her on her appointment.
The single currency
Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, today we are taking part in an event which is unprecedented in history. After serious efforts to ensure that their economies converge, eleven countries are about to join together in a very important way, by sharing a currency. They are doing so voluntarily and with the support of their respective parliaments. However, in accordance with the Maastricht Treaty, the European Parliament, the legitimate representative not only of those eleven countries but of all the citizens of the Union, must also state its opinion. Today this House must debate the proposal from the Economic and Financial Affairs Council and ratify or rectify our opinion in keeping with the fact that it is a decision which will change the future of our people.
Monetary union is another step along the road we have all embarked on towards an ever closer union between the people of Europe, as the Treaty recalls. The common currency is a way of achieving that objective. At this historic time, I would like us all to be guided by clarity and wisdom.
I would like to welcome to the European Parliament the various dignitaries in the official gallery who have decided to join us on this special day for the future of Europe, and the representatives of the press who are taking great pains to make the public aware of our deliberations.
The next item is the recommendation by the Council concerning the Member States fulfilling the necessary conditions for the adoption of a single currency in accordance with Article 109j(2) and (4) of the EC Treaty (7884/1/98 - C4-0250/98-98/0812(CNS)) and on the proposal for an opinion by the Committee on Economic and Monetary Affairs and Industrial Policy on this recommendation, pursuant to Rule 79a of the Rules of Procedure (Rapporteur: Mr von Wogau).
Mr Fabre-Aubrespy wishes to speak on a point of order.
Mr President, at the beginning of this debate, I would like to move a procedural motion which aims to have this matter refused due to its inadmissibility, pursuant to Rule 128 of our Rules of Procedure. I do this for procedural reasons and for reasons of substance.
As regards procedure, I would point out that Article 109j of the Treaty on European Union has not been respected and that Rule 79a of our Rules of Procedure, which was adopted hastily, could not be considered to be in keeping with correct procedure. Today we will listen to a proposal from the Committee on Economic and Monetary Affairs which will be presented to us orally. We are requested to say either yes or no to all of the Council's recommendations. No amendments may be tabled. This is an assent procedure and not an opinion procedure as provided for in the Treaty. The Council itself was wrong in mentioning in its recommendation the European Parliament's opinion of last Thursday, which complied neither legally nor politically with the Treaty. This is a real perversion of the institutional process, which means that the Council is not fulfilling its responsibilities, nor performing the role conferred on it by the Treaty, and which will further mean that Parliament too will not respect the debate it is granted. I know that we do not want to have this debate. I would add, Mr President, that as regards substance...
Mr Fabre-Aubrespy, Rule 128 states that this motion shall be put to the vote immediately. I shall therefore proceed immediately to the vote.
(The President put the motion to the vote) The result leaves no doubt. We shall continue.
The President-in-Office of the Council, Mr Brown, has the floor.
Mr President, Members of the European Parliament, at the start of this day of historic significance for Europe, let me begin by giving, on behalf of the Council of Ministers, our warm thanks to Parliament for their contribution to the conduct of the procedures which lead up to today's decisions. We succeed by working together. It is wholly in accord with the democratic conditions and traditions of our continent for this Parliament to play an important role in the historic decisions we are making. I know I speak too on behalf of the Council which meets this afternoon when I record that your opinion, which will come from this morning's deliberations, will be much valued by all of us.
Fifty years ago when the founders of the European Community began their work the establishment of arrangements for permanent peace in Western Europe was their greatest priority; to set aside for ever age-old feuds and enmities and to establish a framework cooperation and progress for the peoples of Europe. In their wisdom they recognized that enduring peace in our countries could only rest in the prosperity of the peoples. So, beginning with the Treaty of Rome, they began to fashion this European Union, a unique experiment in human history which has laid the basis for over half a century of peace in Western Europe and hitherto unknown prosperity for our peoples.
Right from the beginning those founders began to set out the path which has led us to the historic decisions on monetary union which we will take today. For in the resolution passed at the Messina Conference almost 43 years ago they called for the coordination of monetary policies permitting the creation and development of a common market. So now, after half a century, in which, building from the ruins of war, Europe has moved closer together, Europe today enters a new era. Our ambition, by creating a single currency of the countries of Europe today, is to create greater employment and prosperity for the peoples of Europe tomorrow.
When the euro is introduced there will be over 290 million people in Europe using it, 5 % of the world's population. The single currency of 11 countries will account for one-fifth of the world's output, the same as that of the United States. The euro area will be one of the world's largest importers and exporters and our shared aims - high levels of growth and employment for all - depend critically on its successful introduction.
So, first I want to report to the European Parliament the recommendations of the Finance Ministers of our 15 Member States following their meeting last night. So that Economic and Monetary Union is sustainable and durable, the decisions we recommend are based on a consideration of whether the Member States have fulfilled the conditions of both legal and economic convergence set down in the Maastricht Treaty. We have unanimously agreed with the Commission's recommendation that 11 Member States - Belgium, Germany, Spain, France, Ireland, Italy, Luxembourg, The Netherlands, Austria, Portugal and Finland - fulfil the necessary conditions for the adoption of the single currency.
We have agreed that these Member States have all taken the necessary steps to ensure their national legislation is compatible with the Treaty and the Statute of the European system of central banks. So, they have met the condition of legal convergence. We have also agreed that these states have achieved a high degree of sustainable economic convergence; progress on achieving price stability; a high degree of exchange rate stability; convergence in long-term interest rates and there has also been progress on bringing budget deficits under control and reducing debt, although as the EMI report has said, further fiscal consolidation is warranted to achieve lasting compliance with the fiscal criteria. However, it is important to say also, as we recommend this momentous decision, that the progress countries have made must not represent a one-off commitment to meeting a target for one particular year, but must be part of a continuing commitment to stability and discipline.
On behalf of the Council of Ministers, I also want to report to you on the important declaration which we set out last night. To lock in our commitment to fiscal discipline and economic reform the new declaration sets out how we should implement immediately and in the period ahead, the commitments already entered into in the Stability and Growth Pact and do so in the most effective and timely way. It is by locking in our commitment to monetary and fiscal discipline that monetary union can become the platform for long-term stability on which growth and employment can be built.
The declaration also emphasises the need for economic reform. Indeed, economic reform is now established as the next big challenge for Europe to create employment opportunity for all, making product, labour and capital markets more effective, improving the adaptability of employment markets, ensuring that national education and training systems are more effective, seeking to encourage entrepreneurship, enabling easier access to capital markets for small and medium enterprises, increasing tax efficiency, avoiding harmful tax competition, all to create more growth and jobs.
The declaration reflects the importance we attach to addressing the needs of 18 million unemployed if we are to make monetary union work more successfully. The declaration emphasizes just how important it is to tackle unemployment by welfare, tax and social security reform as well as by measures for training and education and ending social exclusion if we are to have both a successful single currency and a successful economy.
(Applause) Monetary union is not only an achievement, it also sets a challenge to make the economic reforms essential for the high levels of growth and employment we all want to see. Fellow parliamentarians, Economic and Monetary Union is born out of our shared objectives for growth and employment. It is founded on our common commitment to long-term stability. It is now driven forward by our mutual interest in fiscal discipline and economic reform to secure a society that is both enterprising and fair.
Let me say finally here from this Parliament today that our great achievement, the test of our success, will not be in declarations or in documents or even in new institutions or procedures. It will be in jobs for people, growth for people, prosperity for people - a People's Europe where everyone has opportunity and everyone has a contribution to make.
(Applause) That, with all of us working together - Parliament and governments - is our task. That, in time, will be our achievement.
(Loud and sustained applause)
Mr President, ladies and gentlemen, you are here today in an extraordinary sitting to express the European Parliament's opinion, between the meeting of the Finance Ministers and that of the Heads of State or Government. You are thus going to pledge your Parliament's responsibility for this unique decision. The euro is happening today, because today eleven of our countries are preparing together to change the destiny of our Union. Today, Europeans are turning a vision into a reality, and for this thanks also go to you, ladies and gentlemen, Members of the European Parliament, you who have been involved since the beginning. For months and years the Commission too has done everything in its power to ensure the success of today's deadline. This was one of its main objectives. So that is why the scenario envisaged in Madrid has become a reality. And yet, I must remind you that nothing can be taken for granted. No-one would have believed even a year ago that such a degree of economic convergence was possible. The member countries, that is, the nations and their people, were asked to make unprecedented efforts and I congratulate them on their success.
Mr President, that investment in convergence was an investment in prosperity. Economic conditions have never been so good. The efforts aimed at convergence have created a foundation for growth, investment and employment. From tomorrow, the euro will give the internal market its full meaning, by eliminating transaction costs, putting an end to speculation, improving price transparency and strengthening financial integration. The euro will facilitate trade, investment and the movement of Europeans from one country to another. The euro will not only be a guarantee of the irreversibility of those efforts, but also a catalyst for incredible change.
Firstly, these efforts are irreversible because with the euro there is no longer the possibility of turning back. The high degree of convergence will become a real and intrinsic part of monetary union. In addition, the euro represents a catalyst for incredible change since it allows the creative spirit, the spirit of enterprise and innovation in a strong Europe to come to life, and in this sense the euro is indeed an instrument, as I have always maintained since my appointment as President of the Commission. It is not an end in itself. That is why we must continue our struggle against unemployment and exclusion, on the basis of the decisions taken at the Luxembourg employment summit and within the framework of the sound macroeconomic conditions created by the Economic and Monetary Union convergence process.
Finally, the euro will also become the most tangible sign of integration that our citizens have had. That is why its introduction, as I have said, must not take place at the expense of the consumer. For it to be accepted, there must be no supplementary costs, total price transparency and optimum preparation. Moreover, thanks to the euro, Europe will at a stroke make its mark on the financial and monetary world map. It must be ready from now on to contribute to the formation of a balanced and stable international monetary system, a secure refuge in times of crisis, and a centre of attraction for our partners. It is thus a strong Union which will welcome our friends and partners from central and eastern Europe.
Mr President, ladies and gentlemen, it is now up to you to vote. Your vote will be an historic one.
Mr President, ladies and gentlemen, the decisions being taken this weekend are of historic significance for the future of the European Union. We are deciding which countries will be lining up for the start of the single currency on 1 January 1999. We also expect to see candidates being nominated this weekend for top posts in the European Central Bank. And, equally important, major decisions have to be taken which will affect future exchange rates. As this could well have a substantial impact on the financial and foreign-exchange markets, we have had to choose a time when the stock exchanges would be closed. For this reason, the three institutions involved, namely the Ecofin Council, the European Parliament and the European Council, have gathered together in Brussels this weekend in order to prepare and take the necessary decisions.
We are today required to give our opinion on which Member States fulfil the criteria of the Maastricht Treaty. In this respect the Maastricht Treaty assigns an institutional role to the European Parliament. This House has to hear the proposal of the Economic and Financial Affairs Council before the Heads of State and Government make their decision. As the Finance Ministers were unable to make their recommendation until yesterday evening, an extraordinary sitting of Parliament had to be called this Saturday morning. For this same reason it is necessary for us to reach our decision by oral procedure.
The President-in-Office of the Council, Mr Brown, the Chancellor of the Exchequer, has this morning informed the Committee on Economic and Monetary Affairs and Industrial Policy that the Council accepts the recommendation of the European Commission. This means that the European Parliament, in the decision it will take today, can refer directly to the resolution which was adopted last Thursday by a very large majority.
In this resolution the European Parliament made the following declaration on the basis of my report: Since the signing of the Maastricht Treaty each Member State of the European Union has made substantial progress towards convergence. This is reflected in the low inflation rates, low long-term interest rates, minimal exchange-rate fluctuations and in a perceptible consolidation of budgetary positions.
The Maastricht Treaty sets down that only those countries which have achieved a stable currency will be admitted to monetary union. This is of particular importance, because a stable currency is a fundamental requirement for the success of a social market economy. The real indicator for price stability is the inflation rate. The central banks work on the assumption that in practice inflation rates of less than 2 % produce price stability. The good news from the reports we have before us is that all eleven participating countries have inflation rates of less than 2 %. This means that only Member States which at this moment have a stable currency will be lining up for the start of monetary union. In 1997, the reference year, four participating countries had an inflation rate of 1.9 % - namely Italy, The Netherlands, Portugal and Spain. Two countries had an inflation rate of 1.5 %, namely Belgium and Germany. One country had an inflation rate of 1.4 %, namely Luxembourg, and one an inflation rate of 1.3 %, namely France. Three countries even achieved inflation rates of 1.2 %, namely Finland, Ireland and Austria.
The average inflation rate of the eleven participating countries in the reference year was 1.5 %. This shows a growing awareness of the need for price stability throughout the whole European Union with a view to the introduction of monetary union. Long-term interest rates suggest that the markets expect this trend to continue. In all eleven participating countries, long-term interest rates are substantially below the reference value of 7.8 %.
The stability of the euro will be safeguarded when it comes into being in January 1999. All the reports which have been made available to us indicate this. The great efforts of recent years and months have borne fruit. Now we have to secure for future years that which has so far been achieved. Alexandre Lamfalussy, the first President of the European Monetary Institute, always insisted that we should not ask too much of the instruments of monetary policy. The budgetary policies of the Member States must also play a part in securing long-term currency stability. For that reason we have been very careful to ensure that the debt criteria of the Treaty were being fulfilled. The budget deficits of all participating countries were below 3 % of GDP and the budgetary plans and forecasts point to a further decline in deficit levels.
With regard to the debt situation in the Member States, we established in Thursday's resolution that the overall government debt in some countries continues to give cause for concern. Here we have to examine whether the debt burden of these countries lies within the reference band allowed by the Maastricht Treaty. What is important here is whether the debts are financed mainly by the country itself or whether short-term or longer-term liabilities are involved. It should be borne in mind that the two most indebted countries have at the same time an above-average savings ratio and that their liabilities are for the most part financed internally. Furthermore, an improvement in the debt structure can be observed to the effect that the terms are gradually, if slowly, being extended.
In addition, we have, in the Committee on Economic and Monetary Affairs and Industrial Policy, held talks with the Finance Ministers of the countries in question. At this point I wish to mention specifically that the comments expressed by Finance Minister Ciampi on the substantial and successful efforts made in Italy towards budgetary consolidation contributed enormously to the positive assessment made by the Committee members. The Committee on Economic and Monetary Affairs and Industrial Policy acknowledged these achievements. We came to the conclusion that we should approve the positive assessment of the Commission and Council in respect of the fulfilment of the debt criteria by all eleven participating countries. However, in order to provide further safeguards, our resolution of 30 April 1998 called for the Stability and Growth Pact to be strictly applied in all eleven countries. We also expect the governments of those countries particularly affected to make real commitments to continue the consolidation process.
Unemployment, while not formally one of the Maastricht Treaty criteria, nevertheless constitutes the greatest challenge facing the countries of the European Union. For this reason we have included the issue of employment in our overall assessment and are calling for the decisions adopted at the Luxembourg Summit to be consistently implemented.
I come now to my oral proposal. At the sitting of 2 May 1998, the recommendation of the Economic and Financial Affairs Council of 1 May 1998 was submitted to the members of the Committee on Economic and Monetary Affairs and Industrial Policy in accordance with Article 109j(2) of the Treaty. In its recommendation, the Council comes to the conclusion that the following countries fulfil the necessary conditions for the adoption of a single currency: Belgium, Germany, Spain, France, Ireland, Italy, Luxembourg, The Netherlands, Austria, Portugal and Finland. In this closed session the President-in-Office of the Council, Mr Brown, the Chancellor of the Exchequer, presented the text of these recommendations to the Committee. This was followed by a discussion of the Council's recommendations. The members of the Committee determined that the proposal adopted by the Council was in keeping with the Commission's recommendation of 25 March 1998, on the basis of which Parliament gave its assenting opinion on 30 April 1998.
On this basis I asked the Committee to propose that you give your approval to the Council recommendation of 1 May 1998. My proposal was accepted by 54 votes to 3, with 2 abstentions. I therefore submit a proposal to this House, under the oral procedure, that the recommendations of the Council of Ministers be approved.
Pierre Werner, Valéry Giscard d'Estaing and Helmut Schmidt, Jacques Delors, François Mitterrand and Helmut Kohl, these are the eminent statesmen who have stamped their mark on, and who will continue to shape, the great achievement that is European Economic and Monetary Union. Without their input we would not be able to take the historic decisions which are before us today. Neither should we forget the many others who have worked towards EMU, many of whom are present in this Chamber today.
If you now accept my proposal, then we shall be advocating the adoption of a single currency by eleven Member States on 1 January 1999. Let us say "yes' , for the euro represents an important step from the Single Market to a proper European home market. Let us say "yes' , for the euro will lead Europe into the 21st century and will significantly improve the competitiveness of the European economy. Let us say "yes' , because the history of a European currency since the signing of the Maastricht Treaty has already been a success in terms of financial stability. Let us say "yes' , because with the euro we will be creating a major international currency which will strengthen Europe's position around the world. Let us say "yes' in the realization that this will be the most momentous decision in Europe's history since the founding fathers of the European Community signed the original Treaty of Rome at the Capitol in 1957. I therefore call upon this House to vote "yes' to the proposal.
(Loud applause)
Mr President, I should first like to thank the President-in-Office of the Ecofin Council for his report to us today. I cannot let this moment pass without expressing my personal pleasure at welcoming to this plenary a British Labour Chancellor of the Exchequer...
...and to ask him to take back to the Labour Government the congratulations of the Socialist Group for the first momentous year of Labour in government.
(Mixed reactions) As this Parliament takes its part today in seeing in the euro to 11 Member States of the Union, may I also welcome the positive and sensible approach taken by Gordon Brown with regard to the introduction of the euro in Britain. The careful preparations being made mean that those of us who support British membership - of whom I am one - will be able to conduct a campaign for a Yes vote with some confidence that there is a better balance to the advantages and disadvantages than was even thinkable under the last government.
Despite the fact that Britain is not to be in the first wave of entrants to the single currency, it fell to the British presidency to see the euro to its final stage. For those who doubted whether a country outside the currency should or could conduct this with integrity, rigour or, indeed, vigour, I hope they have heard yours and Prime Minister Blair's unequivocal statements, many times repeated, that the euro when launched must be a success, not just for those Member States in it - important as that is - but for all those who are not in it as well. The economies of the 15 are so closely and inextricably linked that any problems of the euro are not the problems of the 11 alone, but also those of Britain, Sweden, Denmark and Greece. Therefore, the euro must be successful and the British presidency committed itself to do all in its power to make it so.
At this point my group pays tribute to the work of the Commission in bringing this to fruition but also to the inspirational work of former Commission President Jacques Delors who has made such a remarkable contribution to Europe and the euro.
(Applause) The Socialist Group welcomes the fact that today 11 countries will be given the go-ahead to move forward to EMU. My group has always argued that we want as many Member States as possible to form part of Economic and Monetary Union from the outset. We do not agree that a euro of the 11 equals a weak euro. Just look seriously at the phenomenal convergence which has taken place in all 15 Member States, even those who are not joining now. Never before have so many countries striven of their own free will to reach the same targets at the same time and with such success. The scale of the project is unprecedented and shows what the European Union is capable of when the political will is there and when we decide to work together.
The EMU project has been immensely successful to date. It is right to acknowledge that and to pay tribute to the courage of those government leaders who have carried it through. We must, however, make clear today why it is more than ever necessary to secure a single currency. Some of our citizens fear the coming of the euro and its economic consequences. Many believe that the economic stringency of recent years and the consequent rise in unemployment are only as a result of the drive for the euro. We should accept that, to some extent, we have not given a clear picture of the global context in which the single currency becomes not just a tool for European integration but far more. As we have seen the global market expanding in the last 8 years, it has become clear that if we want to create a future for our young people for tomorrow, we must develop new, innovative strategies which will combat the negative consequences of the global market and the information society whilst harnessing the positive consequences. The single currency, with its potential for stability, greater certainty for investors, the savings inherent in transaction costs, price transparency and so on is one very important and innovative European opportunity. Perhaps we do not often enough say that single currency or no, the economy of the world is changing dramatically and working life as we know it is already different and will be even more so in five or ten years' time.
So, today we begin a new phase. Yes, it is a challenging one. Yes, it is one with some dangers. But at least we have the courage and vision to imagine, plan, organize and create a new currency for Europe, a new chance for Europe. We all know that if the euro is to succeed in dealing with unemployment and falling living standards, it must be accompanied by policies for growth, job creation and investment. My group has argued and will continue to argue for greater cooperation and coordination of Member States' economic and employment policies.
Finally, I want to make two points that are important to my group. Firstly, this Parliament has been deadly serious about our role in the introduction of the euro. No one can accuse us of causing harm to the concept or damaging any aspect of the process. Why? Because the money in our citizens' pockets is much too serious to play games with. So, we now expect the Council to be just as serious in the next 24 hours in carrying out its side of the bargain and carrying out its obligation under the Treaty. We expect the Council to nominate the governor and the board of the Central Bank tomorrow in line with the Treaty - one governor for eight years. That is the first test of the euro and the Council must not fail it!
(Applause) Secondly, the damaging press speculation of the last few weeks about the governor and the political wrangling which is going on has demonstrated the sort of political pressure to which the Central Bank will be subjected. We all now know very clearly the sort of phone calls the governor will get in the middle of the night and we know where they will come from. It is even more important, therefore, that the lines of accountability are drawn very clearly from the Central Bank to this European Parliament. We here endorse the independence of the Central Bank as laid down in the Treaty.
But independence is not compromised by accountability. The concepts are quite distinct. The euro must operate for the good of all the Member States within the euro area and all the people therein. The only body with that pan-European dynamic to hold the bank accountable is this European Parliament. Any governor worth his or her salt will understand that this Parliament offers a political counterweight to national political pressure and will seek to cultivate a good working relationship with this House as a matter of urgency. My group will clearly have an eye to this during our public hearings for the governor and the board in the coming weeks.
Today is a day for celebration. The arrival of the euro marks an important step forward for the Union. It does not mean our work is over but it certainly means that an enormous task has been successfully completed.
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we are all aware that an event without precedent is taking place here today. Parliament is taking part in a decision which will radically change the course of European integration. The Council's proposal which we are to approve is the outcome of a very rigorous procedure and extremely strict timing imposed by the Maastricht Treaty. Eleven Members of the Union have met the criteria which are to guarantee that the single currency will be strong and stable and will serve the interests of Europe and its citizens. Due to the resolute will of the governments, it has been possible for this exemplary reform, unique in the history of our continent, to be undertaken. It is also proof of the triumph of our peoples over themselves. They have accepted the drastic measures taken to restore public finances to health as security for this success. We, the Group of the European People's Party, have always defended monetary union as one of the most important objectives of European integration. It is the logical final piece in a single market which is nearing completion and within which exchange rate fluctuations will no longer disrupt competition.
It may also mean a new phase and, like the Schuman Plan, bring about real unity between the countries taking part. In implementing and operating monetary union, we want to allow our Parliament to play the role which is its due under the Treaty. On 2 April we argued in the report that we wished to declare our democratic responsibility with respect to the European Central Bank.
In appointing the President and the Executive Board, we are also able to take our responsibility seriously. We can strengthen our fellow citizens' confidence in the Central Bank, without impinging upon its independence.
Mr President-in-Office of the Council, I appeal to you and I am counting on it and I think that the whole Parliament is counting on it, that the resolution that we adopted here two days ago will also be adopted by the Council today or tomorrow, so that a single candidate will be appointed to the presidency of the European Central Bank.
Ladies and gentlemen, the eleven countries which are to form the euro area are the pioneers of enterprising Europe. Europe can now justify itself in the world as a partner with a forceful instrument of international sovereignty. Our relations with the United States, with Asia, with the other major powers, will be radically changed. We can steer our economies into an era without inflation and government deficits. We can create long-term jobs. We can safeguard purchasing power. In a globalized world, we can continue to build a human Europe based on the principle of the social market economy, not only the economy, but also people and social security for our population.
(Applause) We have enriched the acquis communautaire with the single currency. It will serve as a benchmark for the countries which want to join the European Union. It should motivate them to gain stable currencies as signs of restructured economies, able to hold their own against the competition.
The euro area can, therefore, serve as an inspiration to the whole continent. It can function as an anchor and raise the ambitions of the European Union, so that we will not have to pay for expansion by watering down content. The institutions need to be reformed and the more closely the countries of the euro area become tied to each other, the more everyone will see the need for this.
I would also like to express the hope, Mr President-in-Office of the Council, that all Member States, including - under your influence - your own country, will within a reasonable period join the dynamic, integration-promoting euro area which we are creating today . I would like to express my appreciation on behalf of our group.
Thinking of all those involved in the construction of monetary union, my mind turns to the past and to Pierre Werner's contribution. I also have in mind the President of the Commission, Jacques Santer, with whom I helped to negotiate the Treaty of Maastricht, in my capacity as the Prime Minister of my country; Commissioner de Silguy; Karl von Wogau; and all the members of our Committee on Economic and Monetary Affairs and Industrial Policy. But I am also thinking of those who inspired what Time Magazine said, in its articles on those who have been controlling forces in the 20th century: "The European Union is the real political masterpiece of the twentieth century.' Those inspirational people included Jean Monnet, Jacques Delors for the creation of monetary union, and also President Mitterrand and the German Chancellor Helmut Kohl, inspired by Jean Monnet.
(Applause) They are the ones who have brought off this political masterpiece. Helmut Kohl who reunited Germany and anchored it in Europe. The major symbol of the last ten years in bringing this political masterpiece to fruition.
(Applause) That is the significance of the decision we are about to take.
(Applause)
Mr President, Presidents of the Commission and Council, ladies and gentlemen, today, 2 May 1998, we are celebrating an historic event for Europe and for the whole world: the euro has been born, the new unifying and invigorating symbol, as I see it, for Europe and for our peoples, in a spirit of stability, solidarity and peace. Klaus Emmerle himself, bishop of Aquisgrana, said at the Fifth Symposium of Bishops of Europe that, "unity has always been felt in the history of Europe, a unity that does not even out differences but that embraces tensions, that preserves the different elements and that in the end leads them to a synthesis from within' .
The euro is, in fact, a synthesis of our desire for unity; the euro is important as a visiting card because it will tell the whole world about the history of Europe, with its successes and its problems, but it is also an indication of the state of health of our economy. The European Central Bank will have full independence to guarantee monetary stability, but the governments, with their economic and budgetary policies, will have to ensure the optimum conditions for a stable and strong euro in time. There is no doubt that celebrating this historic moment is just the beginning of an even more important and demanding path, which requires constant confirmation of the desire of national governments to work together in total harmony for a strong and stable currency.
These are the essential premises for the Stability and Growth Pact, the guarantee that the member countries admitted to EMU have to deposit to ensure the efficacy of their work, to make sure it does not spend all its time giving notification of undesirable fines.
We are pleased that almost all the applicant countries have been accepted into the monetary union. We are all aware of the miracles some countries admitted to EMU have had to perform to present their accounts. I think that the decision to set up the monetary union with the Eleven has also been dictated by the belief that the countries structurally furthest behind know how to show that they can transform miracles into serious, continuous and highly responsible recovery and development programmes, in which inflationist and welfarist policies which eat up resources, which will now for better or worse be common policies, finally give way to policies to promote healthy management of public budgets and a strong commitment to economic recovery. And this will be achieved not with welfare and benefits but with careful policies on tax, investment in production, flexibility and retraining, which are today the only guarantees of development in creating jobs and a real and more firmly based social solidarity.
To conclude, Mr President, I would like to draw attention to the fact that the Europe of monetary union and the Single Market need a political Europe, a European government that is decidedly more democratic and closer to the wishes of its people, to manage a totally integrated Europe with decision-making processes underpinned by sufficient democratic legitimacy.
Finally, our thoughts go to everything that has been done, from the foundation of the European Union to date, for Europe to reach this historic stage, the founding fathers and the other architects that have developed "Project Europe' with conviction and tenacity. It is thanks and in homage to them that I have to say that the famous saying "c'est l'argent qui fait la guerre ' becomes for us, today, "c'est l'argent, l'euro, qui fait la paix ' .
Mr President, the cynics said it was undesirable, the sceptics said it was impossible, but it was the idealists who were right. Tomorrow, the countries of the European Union are going to take the decision to amalgamate their currencies into a single common European currency. What seemed yesterday to be utopia will become a reality tomorrow.
On the threshold of a new century, Jean Monnet's model is still alive and kicking. The model of peace through cooperation, based on common interests, créant d'abord une solidarité de fait. The model of the paradox of sovereignty, which means that economically interdependent states regain power where they share sovereignty.
The fact that the euro is to come into being before the turn of the century is due to the work of many people. I would especially like to pay tribute today to a man who will go down in history as the greatest post-war statesman of his country, Helmut Kohl. In mentioning Helmut Kohl, I am also paying tribute to the other leading German politicians who have worked so hard for a European Germany. With the euro Germany is inextricably binding its fate with those of its neighbours and making a vital contribution to the stability of our continent. It is fitting that Parliament should express its respect and appreciation of this historic choice.
I trust that the United Kingdom will also want to come into the euro within the foreseeable future. I hope that the same can be said for Sweden which for the time being has not wanted to meet the conditions.
For all the justified pride, a word of warning is also called for. A healthy currency requires an independent Central Bank. The Treaty sets a term of office for the Bank President of eight years. A decision to appoint two candidates, each for four years, would be in breach of the Treaty. It is not worth committing such a wrong to keep Paris happy. I would like there to be no misunderstanding about this, a candidate who involves himself in a compromise like this cannot count on the support of the European Parliament.
A healthy currency also requires healthy public finances. I have my doubts about the sustainability of the budget reforms in the majority of Member States. As soon as economic growth falls off, the deficits will run up again, certainly in countries with a high level of public debt like Belgium. We also have to take the ageing of the population into account. Most countries in Europe fund pensions on a 'pay as you go' basis. These pension liabilities are, in fact, hidden public debts. Governments which fail to save now will soon not be able to pay their pensions.
Few subjects evoke as much feeling among Europeans as the risk that they will get a smaller pension than they are entitled to. To keep pensions affordable, one of the things that needs to be done is to increase the role played by private pension insurance. Pension insurance companies have to be able to make maximum use of the euro and to be able to invest throughout the Union.
I urge President Santer and the Commission today to work out proposals for a joint approach to the problem of pensions. The budgets of the Member States are the Achilles heel of the euro. If we do not make further reforms to our budgets, there is a danger that the euro will be a giant with feet of clay.
My third warning once again concerns the political consequences of the euro. Europe's success in reducing unemployment will be a decisive factor in our citizens' support for the new currency. When I say Europe, I mean the Member States, because they have the three most important instruments at their disposal. To create jobs, labour costs must be reduced for employers, the unemployed must be given more education and training, and the unemployed must be given more incentives to work. These structural reforms would be necessary even without the euro. Now they are doubly necessary.
Money is a question of confidence. With the introduction of the euro, Europe will become a tangible reality for millions of Europeans for the first time. If they develop confidence in their new currency, this could significantly strengthen support for European integration. But if trust does not grow, European integration will be seriously in jeopardy over time. Trust only exists when there is adequate communication, which is why it is not only the members of the Executive Board of the European Central Bank who must demonstrate openness, but our Finance Ministers too. This is especially so in three areas: laying down of broad economic guidelines, multilateral supervision and establishing situations where excessive deficits exist.
These political decisions are too important to be taken without serious democratic control. In the interests of our citizens I therefore call upon the Council to undertake to consult the European Parliament after all on each of these three major political issues. Are my proposals utopian as was once claimed about the proposal for a single European currency? I think not. While the countries of Europe are often rivals on minor issues, they are partners at the most important level on major issues. When it comes to the really big issues, issues of peace, welfare and the law, the national interests of all the Member States coincide with the interests of Europe. With the introduction of the euro, the strength of the great European idea appears once again to outweigh the counterforce of misguided nationalism. That, Mr President, gives us reason for hope and certainly cause for cautious optimism.
Mr President, with the birth of the euro and the decision on those countries which will participate in the single currency, we are witnessing an exceptional moment in the difficult and exciting process of the construction of Europe. The adjective "historic' is not an exaggeration today and befits the importance of the decision and the consequences for the future. The Confederal Group of the European United Left - Nordic Green Left, with its diversity of experiences and concerns according to the various countries and parties - a diversity which will be reflected in the vote - is taking part in this Parliamentary sitting with conflicting feelings of hope and concern as regards the balance of advantages and risks of this single currency.
From my personal point of view, which is similar to the position of many of my colleagues, I can express these feelings in a short sentence: "yes to the euro, but not this way' .
I say "yes to the euro' insofar as the concept and the reality of a single currency imply the reasonable completion of the common market and an element of transparency for citizens as consumers. I also believe this because the euro represents a way of saving internal resources and is a defence against the aggressiveness of the North American dollar and the Japanese yen; it is a defence against the easy speculation of the international financial market against the existing national currencies. In addition, there is no doubt that citizens will psychologically see the euro as a key element of European unity, an element which is much more striking than the existing symbols and common institutions and, in the medium term, this could mean the acceptance of and even the demand for political union.
I say "but not this way' because a single currency model has been imposed on us which starts from the obligation to meet certain convergence criteria which, besides being arbitrary, have negative effects on the fight against unemployment and on the social policies of the Member States. One of the fathers of the single currency, the former German Chancellor, Helmut Schmidt, wrote that it has never been justified why the national fiscal deficit must not exceed 3 % of GDP, nor why there should be a 60 % limit on public debt. In his opinion, they are criteria derived from a deflationary ideology which establishes economic and monetary dogmas which go beyond a reasonable fight against inflation. It is also true that, as regards these dogmas, ultra-liberal economic policies have appeared in the European Union and that the situation becomes more serious if those criteria are to be perpetuated by the Stability Pact.
We are also very concerned about the simultaneous establishment of a European Central Bank independent of political guidelines and without any real democratic control, and which by its very nature will sacrifice economic growth and employment if there is the slightest hint of inflation.
It must be made clear that the proposed euro Council has no power to define binding guidelines, no more than the European Parliament has sufficient authority to exercise effective democratic control.
Moreover, in the European monetary area, in the context of globalization, the irregular economic crises which occur can have very negative effects on the most vulnerable countries, since they have neither a European government of the economy nor mobility of the workforce between the various Member States.
It is not unlikely that rivalry between the dollar and the euro may arise in Europe with the loss of jobs and a decrease in salaries for the sake of false competitiveness. Faced with this situation, there are still those who say that we need to reduce solidarity funds and that the countries participating in EMU should not receive Structural Funds or Cohesion Funds.
Ladies and gentlemen, representatives of Europe's citizens, we are not alarmists, and to an even lesser degree are we Eurosceptics. We are committed pro-Europeans, but we are critical pro-Europeans from the Left. We believe that the construction of Europe is a project which is desirable, democratic and progressive, and one which must strive for solidarity and common prosperity. However, we also believe that the current monetarist model is capable of becoming an instrument to be used in the service of ultra-liberal policies and could increase the threat which already exists for the welfare state and the European social dimension. As President Mitterrand said in this Parliament, Europe cannot be built against the interests of workers.
Let us remember today the Luxembourg Employment Summit, the priority of the fight against unemployment and the important objective of economic and social cohesion. Let us remember the need to increase the Community budget in order to have the capacity to counteract the regional imbalances that the market and the single currency can generate. Let us call for a harmonization of employment, social and fiscal policies in the European monetary area. I hope the President-in-Office of the Council is paying attention.
From our position as left-wing parties grouped together in the European United Left, we are calling for a new direction for the construction of Europe: this should be based on solidarity, on joint responsibility and on fully democratic institutions. When the Europe of the euro is born it is essential to have a European political union in which citizens can participate.
In conclusion, I, on my own behalf and on behalf of my group, sincerely wish every success for the progress of the eleven countries - including my own - who are going to share the single currency, its potential positive results and its risks. However, we do not consider the British, the Danes, the Greek and the Swedes to be any less European. And it is no small paradox that we currently have a British Presidency of the Union. The future belongs to everyone and together we must all share fully in the European Union.
Mr President, ladies and gentlemen, as Brecht once said, there is nothing I love more than discontent with the changeable, and nothing I hate more than deep discontent with the inalterable. A majority of the members of our Green Group will be supporting today's euro proposal. Our Group embraces a variety of opinions. But the majority will support the proposal. They will do it with conviction, not in a light-hearted manner but guided by Brecht's thinking. We have always supported the idea of a single European currency. But we have from the outset warned of the economic and social risks of a monetarist policy. The euro is coming, that is an inalterable fact. It is coming in a form which is better than had been feared and that is down to the fact that discontent among the social forces in Europe has led to real changes. I only wish that the European Parliament would adopt this desire for change, for we should be playing a bigger role than that of mere film extras.
With eleven countries participating, the euro is not going to be a divisive factor for European integration. It will not be separating the core from the periphery. This is a good thing. We welcome the fact that when deciding on participation the Treaty's margin of interpretation was used to the full. And that too is a good thing. No-one should be playing another card, as electoral candidate Waigel - the European ringmaster - tried to do again yesterday. We want no additional conditions which would restrict the political and fiscal freedom of the individual participants.
Everyone is calling today a historic occasion. Everywhere you can sense the desire of great men to make history. I only wish that these same people would learn something from history. The edifice that is the European Union should not end up like the Tower of Babel. It remained unchanged, for those who built it were confused. They did not see eye to eye. The overall plan had got lost. There were disputes. The work was slipshod. The builders disappeared and the Tower went to ruin.
We have to know what we are building and why. The history of the European Union does not end here today. It has to go on, and that will require the coordination and reorientation of economic policy, the strengthening of the role of the European Parliament and the democratic inclusion of the European Central Bank.
The introduction of a common taxation policy to control the damaging competition which exists between the different taxation systems, and more importantly a real and an effective employment policy. Stability which is much more than just a figure in the accounts. Democracy and social justice - these are the fundamental requirements for stability.
(Applause) We must work at building something more than just a monetary union, for if we do not at the same time create a social union, a democratic union, then our citizens will look on monetary union as an edifice which they must fear. They want to feel and experience that this Europe is their Europe, a Europe which gives them jobs, inner peace, bread, fresh water, good wine, in other words a future. Monetary union is a good thing, but it is certainly not everything. It would be fatal for Europe to devote all its energy to this alone. This is not the day for unveiling monuments. It is a topping-out ceremony for the European Parliament. The shell of the house is in place, now we have to make it fit to live in. Mr Brown and Mrs Green have spoken in such enthusiastic tones. Well, Pauline and Gordon, if it's so important, why the hell do you not join?
(Applause)
It is rare that monetary issues arouse passions, apart from the panic we sometimes see when a crisis occurs. But here today many among us feel positive emotions; there is a serious yet optimistic feeling. This is firstly because real political will has been shown. Significant efforts have been made by the eleven countries which were finally chosen. Some of them have made up for lost time and I would like to express my admiration for our friends from the South. Nor am I forgetting the efforts made by the successive governments of my country. Others have been able to overcome their prejudices and reservations; we should pay tribute to Germany and the courageous vote of the Bundestag. These individual efforts are in themselves a sign of political vitality; it is very exciting.
Our group is equally aware of the fact that the euro also represents a political victory on the financial markets. At long last, our countries are going to breathe a little more freely, for it will be easier for them to break out of the hold of those who speculate on currencies and put pressure on governments. Even if external pressure cannot be totally ruled out in future, from now on the more stable single currency will be more resilient. It is also an important political advance.
Finally, if we know how to use this instrument, the euro should accelerate political integration within the European Union. As regards the institutions, we are among those who wish to go further than the modest provisions in the Amsterdam Treaty. We can expect, or hope, that the operation of the single currency will move in this direction, and that will be a good thing. In particular, the role of the European Parliament should be strengthened, for it is Parliament, and only Parliament, which has the democratic legitimacy to supervise the political approach adopted in the work of the Central Bank.
As regards the content of several policies which are necessary for our citizens, such as economic, fiscal, social - particularly employment - and environmental policies, etcetera, we might also imagine that the euro should have a two-fold advantage: encouraging approximation, perhaps the harmonization of these policies; and compelling the European authorities to take their responsibilities seriously.
Consequently, we hope that with this stage of the creation of the euro having - thankfully - been reached, the European Council and the Council of Ministers will be able to resolve those issues which are still outstanding. I am thinking, in particular, of the decision on the President of the European Central Bank. Good sense calls for, or rather demands, a clear and rapid solution; this is the direction taken by Parliament in its vote last Thursday. Indeed, it would not be very wise to split into two the term of the first President of the Central Bank by appointing two successive presidents; that would be an infringement of the Treaty, and would no doubt create a regrettable precedent at a time, Mr President, when nothing should tarnish this great day.
We can only hope that the countries who today could not or did not want to adopt the single currency will join us soon so that our family can be reunited.
(Applause)
Mr President, reports have been published in newspapers and professional journals in recent months advancing strong arguments that the European Union is not well prepared for EMU. It is true that the short-term outlook is good due to the economy picking up. There is a danger, however, that participants in EMU will forget that structural reforms are necessary - within EMU - to be able to face a possible recession. We should take as a warning the fact that the Council does not say a word in its recommendation about the towering public debts.
Why go on with EMU then? If it serves to raise living standards, that is mainly in the strong economies of Western Europe, while the countries of Eastern and Central Europe are ending up in the position of third-rate countries. Is there no such thing as a moral obligation to admit these countries as full members of the Union as quickly as possible?
There is another moral objection. EMU operates as a driving force for the transfer of powers to other policy areas, especially social and fiscal policy. This is despite the unmistakeable pronouncements of government leaders in December last year that economic policy and wages policy remain national responsibilities. EMU leads to an unacceptably high concentration of power in European institutions which are accustomed to judging most political issues by the yardstick of efficiency. However, materialism and market-thinking do not by any means always serve the good of society and the wellbeing of its citizens.
Mr President, we have chosen to have a European Union of independent, democratic European states which is as broad as possible. The EMU straitjacket will put cooperation under pressure for a while and put countries which are doing less well at too great a disadvantage. Furthermore, its citizens are better served by administrations which are based nearer where they live and which pursue policies which do not only take material interests into consideration. We will therefore vote against.
Mr President, I am a little anxious: will the advent of the euro signal an increase in the nineteen million unemployed living in the Union? Yet I really feel we can achieve that goal, which we have been pursuing since the end of the 1960s, and I hope that the single currency will become the starting point for finally achieving political union. The currency alone cannot loosen the binds that today still torment European society and have not yet allowed political union to get under way. A technical device such as the euro, essential as it may be, cannot provide a satisfactory answer to unemployment, which requires coordinated strategies and political solutions at Community level.
I would like to thank the rapporteur, Mr von Wogau, for his work and for emphasizing the need for Community agreement on the question of unemployment. On behalf of the Alleanza Nazionale delegation, I am delighted at the successful outcome of one of the most controversial objectives of the Maastricht Treaty, but on this solemn day of celebration our real thanks go out to the people of Europe who have made great economic sacrifices to achieve an ideal that cannot and should not be just an economic one.
The Alleanza Nazionale reminds each of us that the founding fathers were committed to political union, social and cultural integration, and the aim of a lasting peace that only mutual reciprocal respect can guarantee. For this reason, we urgently need to reinforce the complementarity between economic policies and active policies on the labour market and strategies designed to fill the social and economic gap between the regions of the Union. For this reason we agree with the proposal to institutionalize a parliamentary dialogue with the monetary authorities.
The approval we are giving to the Council's recommendation should not reduce the House's commitment to achieving political union, without which the gap between the two Europes, the Europe of the single currency and the Europe of national currencies, would widen. These threats, which are an attack on our unity, can only be faced once political union has been achieved.
Mr President, today is indeed a great and historic day. Monetary union will change the face of Europe. For the first time ever, a common currency will be in use all over Europe from Flensburg to Sicily and from Dublin to Helsinki. This represents an important step, and a proper one, towards the ever closer union of the peoples of Europe. Day in and day out we will personally experience the euro as tangible proof of European integration. For the first time we will see a European federal authority. For the first time nation states, acting freely and without coercion or the threat of war, have renounced their sovereignty over monetary policy. But in reality this relinquishment of sovereignty means a greater sovereignty for all, for the European monetary union, with its 300 million people, with its 20 % share of world GDP and world trade, will acquire greater sovereignty and the capacity to shape its own political destiny for the benefit of Europe and its people, and will be able to face the threats of globalization with greater self-assurance.
The introduction of the euro will remove obstacles to trade in the internal market, will eliminate exchange rate risks, will increase certainty in economic planning, will reduce transaction costs and will therefore allow us to make greater use of Europe's scope for growth, its potential for innovation and its employment opportunities. We know that we are stronger when we stand united than when we stand alone. Europe is ready for the euro. The euro will be a stable and a secure currency. At long last a culture of stability and historically low inflation rates has gained acceptance. The degree of convergence will transform monetary union into a community based on stability. In times of upheaval people are happy to look to the future, but all the same they do so with scepticism and uncertainty. It is our duty as the European Parliament to give them guidance and confidence in the future, for at the end of the day the euro has to be accepted not only by the markets but also by the people.
We have profited from the lessons of the past. Price stability is essential for social and political stability. Exchange-rate stability is essential for price stability in an open and integrated internal market. In the long run both can only be safeguarded by a common monetary policy and an independent European Central Bank is an appropriate means to this end. But in the future monetary policy will be made for the benefit of all those participating in European Economic and Monetary Union. We are pleased to see that this currently comprises eleven Member States and hope that they will soon be followed by the others. The Maastricht Treaty rightly obliges the European Central Bank to support the economic policy of the European Union. In this way European monetary union will contribute to stability in real economic terms, something which is urgently needed to promote investment, growth and employment, and in this sense it already represents an element of political union.
We also need to make progress in the areas of employment and social policy. Dumping and unfair competition when measured against normal social and environmental standards, not to mention the destructive competition that exists between taxation systems, are irreconcilable with the spirit of the European Community and the internal market. We therefore need greater progress in the areas of common employment and social policy. Future generations will ask why we took so long to adopt the euro. Monetary union constitutes a new European commonwealth. In this respect monetary union has quite justifiably become an important instrument for Europe's role in the 21st century. Willy Brandt once said: Europe belongs to all of us. It is our responsibility to find the right response to the challenges of our time and to do this at the most appropriate moment. Well, the euro has arrived at the right moment. Let us make the most of the opportunity. That is why the euro belongs to all of us.
(Applause)
Mr President, given that the principal objective of Economic and Monetary Union should be to present Europe with a strong common voice and given that, during the last few months, everything has gone unexpectedly well, it would be a great political mistake for us to create problems which may undermine the credibility of EMU. This must be the unambiguous political message of this important moment. Petty pedantic speculation or issues of national egoism, such as the issue of the President of the Central Bank, should not obscure the true context of Economic and Monetary Union, the common vision of European integration, which must not of course be a reason for excluding and marginalizing some countries.
For this reason I would now like to draw your attention to the case of Greece which, irrespective of the reasons why it does not meet the criteria - and here I must say that it is due in part to the fact that it has very high defence expenditure - will essentially be the only country which remains outside EMU against its will. Whereas, due to its relatively small economy, if it did belong to EMU it would not have a negative effect on the economies of the other Member States, it will now suffer all the adverse consequences of non-participation. And this means that in practice from now on much more effort than before will be necessary for it to achieve convergence in interest rates and in exchange rate stability, convergence which would have been much easier from within EMU.
This criticism does of course not mean that entry into EMU should be free of conditions. And it has quite rightly been made clear to the Greek government that it must finally take the appropriate structural and other measures, which it must implement immediately and consistently. However, in parallel, a positive and irrevocable commitment should be made that the entry of Greece will finally take place within the same interpretive framework as the first 11 Members. Otherwise, I believe that the euro will be all powerful and, in consequence, will not be affected by such peripheral cases. This must come about so that the people of Greece can share this day of hope and not feel disappointed at a time when the other peoples of Europe look forward with optimism to the announcement of their official participation in the euro.
Mr Presidents, ladies and gentlemen, the date of 2 May 1998 will mark an important turning point in the history of the construction of Europe by definitively, and without doubt irreversibly, paving the way for the introduction of the euro, the single currency, for 11 of the 15 countries of the European Union.
The introduction of the euro represents a successful outcome in itself, but also, and more particularly, a point of departure for a new future which we must build together from now on. A successful outcome, firstly, marking the completion of the internal market, which has often been marred by past monetary upsets but which is also the result of the diligent efforts aimed at economic convergence that have been so resolutely made by the governments of the Member States since 1992. However, the hardest work undoubtedly remains to be done and the introduction of the euro will give the signal for a new departure on a path fraught with pitfalls.
From today, a new European economic order must be conceived if the euro is to be a popular success. This means that it must not only be the result of economic convergence but that it also allows for the social convergence which must remain the ultimate aim of the European adventure. By doing away with exchange-rate fluctuations between European currencies, the euro will make competition between companies in the Union even more effective and more transparent. Companies will thus need to make further efforts in terms of management, innovation and market adjustment.
Since economic adjustments can no longer be made by changing currency parities, the risk of them being made through employment or salary levels should not be underestimated. To avoid these dangers, which would be fatal for the construction of Europe, the economies of the different Member States will have to be guided towards the specific objective of guaranteeing the highest possible growth rate with a view to creating the maximum number of jobs. In parallel, significant incentives will have to be introduced to accelerate the necessary structural reforms. This should involve giving greater priority to training and constantly helping workers to adjust to technical progress which will inevitably continue to accelerate, to facilitating mobility when necessary and to using all possible means to promote scientific and technical research and innovation.
The credibility and the international role of the euro, particularly in relation to the dollar and the yen, will depend on this. Strong and dynamic economies make for strong and respected currencies and not the opposite. With the introduction of the euro, there can be no easy policies. Europe's citizens and governments must realize that the euro represents new constraints which will put pressure on them to ensure that they behave virtuously - and we all know that virtue is not spontaneous. But firstly, efforts have to be made by individuals and governments must have good fiscal sense and fight waste. The path marked out by the euro will be a promising one, but only if we can adopt a 'highway code' which will allow us to avoid skidding and swerving into the ditch, always a danger to careless or simply negligent drivers.
In conclusion, Mr President, I would like to illustrate my remarks with a comparison. In a few weeks, my country will be staging the World Cup. With respect to the euro, we would have liked to form a rugby team with 15 players along with our British friends. We will have a football team with 11 players who have had to make tremendous efforts in order to qualify. The euro team is going to be up against the dollar team and the yen team in a world-level competition which is very open yet ruthless.
Our team has been well prepared by the coach, Yves Thibault de Silguy, but the supporters in the stands, in other words, public opinion, as represented by the Members of the European Parliament and those of national parliaments, are anxious. They are worried that the referee responsible for ensuring that the rules of the game are respected, the President of the ECB, has still not been appointed; the supporters are also concerned, for they still do not know who will be organizing the game and drawing up the strategy which will allow the euro team to win.
But one thing is certain, and I am drawing to a close here, Mr President: the supporters will expect a lot of the players. They will not hesitate to boo at their team if it scores an own goal or if it lets too many goals in. Ladies and gentlemen, we all hope that our team will win, so let us behave like supporters and be both enthusiastic and have high expectations.
Mr President, it seems we are not allowed to criticise the euro today, but precisely because the Union is close to my heart, I also want to point out the risks which it brings with it. The currency which ought to be a powerful symbol of European integration, nevertheless threatens to sow division. A majority in this House demanded strict observance of the Stability Pact last Thursday. That was ill-advised, Mr President. Paradoxically enough, that Pact increases the risk that monetary union will disintegrate. It is a recipe for a political and monetary crisis as long as there is no unity in Europe on the strict budget requirements and draconian sanctions.
Some say that it is precisely monetary union that will enforce unity in the social, environmental and fiscal domains. But that is wishful thinking at the moment. There are strong forces working against this, such as the net payers who want to fleece the European budget and in the Netherlands the four biggest parties have meanwhile pledged to make substantial cut-backs in contributions.
Our parliamentary quickie today is a pointless clapping exercise. Nevertheless I will take the vote seriously, as it is in fact about Italy. The authors of the Maastricht Treaty wanted to detach Italy from the continent, thereby splitting the Union. Fortunately they have been disappointed. Since I don't want to side with the 'spaghettiphobes' , I will vote 'yes' today.
Too much of the debate on the euro has been spent dealing with side-issues. Should it be the Frenchman Trichet or the model German Duisenberg who becomes President of the Bank? Is Italy ready for the euro? However, unfortunately the question of whether Europe is ready for the euro has not been asked enough. The market and currency Europe must also become the people's Europe and environmental Europe. If we do not start working seriously on that, the euro could well end up as so much monopoly money.
Mr President, ladies and gentlemen, in giving their definitive consent to the changeover to the single currency, maybe there are some of you who will believe that they are voting in favour of the European Union? However, in reality that will be a vote for disunity. The single currency and the ideology of convergence and unification which goes along with it involve imposing uniform laws on nations which are very distinct, with their own traditions of liberty, democracy and national sovereignty.
By imposing itself on this diverse nature, which is essential for Europe's wealth and which should indeed be allowed to express itself, the ideology of unification is going to give rise to serious conflicts in the years ahead. Rather than making Europe stronger, it will instead turn it back towards its own internal conflicts for at least a decade and will ultimately weaken it in front of its major global partners. It will also penalize growth and employment by preventing each country from deciding on an economic policy suitable for its own specific circumstances. In short, it is going to subordinate national democracies without replacing them with any sort of equivalent at European level.
Indeed, if you approve the changeover to the single currency under the present conditions, you will have voted for a law which undoubtedly gives complete authority to a body of international experts and bankers, and which will seriously reverse democracy in Europe. Today, the peoples of Europe have not been given an honest explanation of the ultimate objectives the single currency hopes to achieve. If you were to succeed in imposing it in these circumstances, it would be a very grim omen for our liberties on the eve of the 21st century.
But that will not be the case. We think that, from the beginning, when the euro is first used, our citizens will understand what kind of trap they have been lured into; they will soon understand that the euro is the enemy of Europe. Then we will be able to begin to realize our ideal, that of a Europe of liberties and of national democracies, known as the "Europe of Nations' .
Mr President, ladies and gentlemen, we are most certainly experiencing an important moment, convened here for an extraordinary sitting on a Saturday, to in fact confirm the death sentence of 11 of our currencies. That is exactly why this act is important, and particularly because these currencies are the sum of the work of those people who created them and who should have been consulted. Our citizens, who are indeed the owners of their currency, are being excluded from this decision to expropriate them; they are in fact doubly excluded, both now and in perpetuity.
I say that they are being excluded now, because here in the European Parliament, which represents the citizens of Europe, your vote has no more political significance than a conversation in learned society. But the exclusion of our fellow citizens, who are in fact sovereign, will also be permanent. The administration of the future euro is being entrusted to the European Central Bank, whose Governing Council, in its building in Frankfurt, does not take orders from anyone and is not supervised by anyone, apart from a vague and spurious euro Council, which only involves the control of a dozen senior officials. The euro will be run in an oligarchic manner.
The people are therefore excluded from it; this cannot continue without something being destroyed. The first thing to be destroyed will be the solidarity that exists within nations. In a Europe without frontiers, indeed, where there is free movement of goods and people, a single currency will be a bonus for the cheapest product, that is the one manufactured with the lowest social costs.
That is why Europe means less basic social requirements, less social protection, less solidarity. The Europe of the euro is based on capital, run by capital and run for capital. By further dividing our societies, where there are 20 million unemployed, Europe is going to destroy the freedom of our nations. As we know, the aim is to have a single economic and budgetary policy, with a single government; this means the disappearance of our nation states.
However, a currency is alive, it is where a nation's heart beats; wanting to do away with it is a bit like wanting to re-enact Abraham's sacrifice of his son, Isaac. But God was there to stay his arm. Will he be able to stop the vote when voting for the sacrifice? I hope so, otherwise it will stay with you as a shameful mark of the blood of the 11 nations you have made disappear, and history will say of you: "Ruont in servitudinem' .
(Loud applause from the extreme right)
Mr President, I thank the Chancellor of the Exchequer and the Ecofin Council for their recommendation which this European Parliament warmly endorses. I also say to the whole House that this is an important lesson to the rest of the world of what can be achieved in Europe when the political will exists. It is a marvellous example to our own citizens and to the rest of the world. It is for that very reason that the people on the far right of this Parliament are so frightened when the political will of Europe speaks as it has done today.
The President-in-Office of the Ecofin Council referred to our citizens, to the need to create jobs, to the need to deal with social exclusion and poverty. What we want, President-in-Office, are not solemn declarations from the Council. We want to see the detailed work that is being conducted on monetary union followed up with detailed work dealing with social exclusion and dealing with unemployment. That is the strongest signal we can send to our citizens that this process is for them and not merely for the capital markets. This afternoon we expect an extremely strong commitment from the Council that we will see, in particular with the broad economic guidelines, proper measures to tackle unemployment in Europe.
Of course we want to achieve stability in the European Union. We see this as a way of tackling unemployment, as a way of strengthening the internal market of the European Union. But it must be complemented by flanking measures to boost education and training, to give young people a chance, to ensure that the peripheral regions of the European Union are involved and benefit from this process. It is on that basis that the citizens of the European Union will judge this process, not only on whether or not the Central Bank can maintain price stability but whether or not it can deliver investment-led growth and new jobs for our citizens.
Another important point that needs to be addressed - and I hope the President-in-Office can refer to this today - is the whole question of political coordination. I looked at the declaration today and for me it confirms that the Ecofin Council is the body responsible for economic coordination in the European Union. That is very important. It should not be left to informal organizations to deal with economic coordination. It is the responsibility of the official institutions of European Union. We welcome your statement today but please move forward on these other agenda items, in particular the issue of unemployment.
Mr President, ladies and gentlemen, sufficient tributes have been paid to this historic occasion. Nevertheless, I would again like to thank the many people who are not in the limelight and who have helped make this historic weekend possible. This naturally includes the many interpreters working in the booths around us. The euro will become a strong currency, despite the negative noises coming from the chancellorship candidate from Hanover, who believes that the euro is premature and will be a sickly infant. In fact, the euro is coming into the world after having been on a diet for several years and after following a strict fitness programme. The stability pacts which have been agreed, and which were again ratified at yesterday's meeting of the Ecofin Council, will help the young euro to develop with a clear eye on the future, instead of losing sight of life's objective, for too long stricken with the burden of high government debt.
Properly equipped, the euro will now be in a position to win the confidence of our citizens. This will put out of business all those whose ill-considered remarks have been confusing the issue. The main focus for the coming months should now be a well-planned information campaign, primarily via the electronic media, which will give our citizens answers to those questions which are still outstanding. Each and every Member State should realize that from 1999 it will not just be the large and medium-sized enterprises which will be using the euro as currency - the State too will have to set a good example. Each government must incorporate the euro into its functions and must ensure that the new currency becomes part of daily life, and hence part of the national consciousness, as quickly as possible.
The consumer has a right to transparency - and above all transparency in the relationship between the national currency and the euro. This should be achieved through voluntary dual pricing from 1999 to the end of 2002, which should rule out the possibility of potentially costly transfer scenarios during the first half-year. On this day, 2 May, we are giving the green light to the euro. We in the Group of the European People's Party intend to keep to our commitment to follow the clearly defined objectives of EMU towards a better future.
Mr President, the European Parliament seems all set to vote by a large majority for a premature birth. A baby named euro is to come into the world at a time when important conditions for its harmonious development and functioning have still to be met. Since we consider it wrong to induce a premature birth when this is not absolutely necessary, we Members of the Austrian Freedom Party intend to vote against the proposal. In doing so I am not speaking against the baby euro as such. It is in the interests of the citizens of Europe that this premature birth does not become a miscarriage. But every effort now needs to be made to push ahead vigorously with those stages of the harmonization process which are still to be completed, so that monetary union is put on a secure footing.
As one who intends voting against today's proposal, I should like to express my commitment to support these efforts and to call upon all Members who also intend voting 'no' not to look too much to the past but rather to adopt a critical, yet constructive approach towards the future of our new currency...
(The President asked the speaker to stand down as the speaking time had been exceeded)
Mr President, the Spanish Socialists are congratulating themselves on having arrived at this moment. During the period of almost 14 years when Spain had a socialist government headed by Felipe González, not only did our country join the European Union but it also cooperated exhaustively in the construction of Europe. In particular, the name of Spain's capital, Madrid, has been linked to the euro on at least two important occasions: the Madrid European Council of July 1989 adopted the Delors plan on Economic and Monetary Union; and the Madrid European Council of 15 December 1995 saw the establishment of this new European currency.
Accordingly, the Spanish socialist government strove to fulfil the convergence criteria and in 1994 the then Minister for Economic Affairs and Finance, Pedro Solbes, submitted the convergence plan for the Spanish economy. The change of government which took place in 1996 did not alter the direction of the Spanish policy. The present government has continued with that policy and I congratulate them on that. Therefore, we have every reason to congratulate ourselves on the fact that we have moved to a new stage in the construction of Europe.
Mr President, ladies and gentlemen, the path leading to the euro was, from the beginning, arid and strewn with obstacles. A great deal of firmness of purpose and courage was needed to get where we are today. All the players in this performance deserve praise in that respect. I will not mention them all in my two minutes. History will remember their names.
Today, however, we are only raising the curtain; there is still much to be done to ensure that the fruit surpasses the promise of its flowers. If the euro is to enjoy the climate of confidence it requires, the European Council must, even today, put an end to this quarrel from a previous age. Once we acknowledge that there is only one currency, that there is only one monetary policy and that the Central Bank will be independent, what is the point in indulging in a psychodrama with a whiff of nationalism about it, as to whether the person in charge will be French, Dutch, Finnish or whatever. It does not matter what nationality the candidate is, as long as he is competent, credible and independent. This obvious abuse of the right of veto, this blackmail, which still exists today, should no longer be tolerated when it comes to appointing those holding important posts. We will have to remember that tomorrow, when we will be amending the treaties in the run-up to enlargement.
Another task awaits the Council, that is, the coordination of economic policies, which will remain national, and monetary policy, which is federal. The provisions of the Treaty in this respect are perhaps inadequate, and in particular, the Council's behaviour up to now has demonstrated the need for some impetus from elsewhere, and particularly from Parliament.
Finally, and this is my last remark, we will also need to ensure, given that we now only have one common policy on external matters and within large international organizations, that Europe speaks with a single voice.
Mr President, where is Europe? Where is the real Europe so much publicized by you as the sole remedy for the great evils that afflict the European nations, starting with unemployment and organized crime? The governments' omnipotence has brought forth the euro, but there is no corresponding will on their part to build the Europe of the people, the Europe of the regions, the federal Europe, the Europe of the nations.
Today we are celebrating the victory of subsidized big money, the victory of the powerful economic states which, helped by disinformation, are making their citizens and small businesses pay the enormous cost of the euro. The enthusiasm of small and medium-sized enterprises is being stifled every day by an increasingly interventionist technocracy, fed by the interests of the large-scale capital interests that run Europe. It will certainly not be these financial solutions that resolve the major problems in Europe. Once again we are forgetting the real origins and foundations of the Union, the role of the communities, the municipalities and the regions.
Today is the death-knell of the dream of a federal Europe!
Mr President, I take the opposite view to the previous speaker. Today the European Union has taken a decisive political step for the future of our continent and is showing the way for the other great regions of the world, a way of drawing together, of overcoming the nationalist tendencies that bring conflict and war. It is our most important contribution to a new world order.
We are proud that Italy has believed strongly in this enterprise: it shows the merit of the Italians who have understood and accepted the burden of proof and of the leadership that has been credible and determined. Now, after an eclipse that has lasted for many decades, Italy can contribute towards the future of the Union with an appropriate role. We will contribute decisively to ensuring that the Union has a real common economic policy and strong representative political institutions. As from today, Europe is more credible as an example of supranational union. It will be more credible to Europe's citizens if it uses the strength of the euro to resolve the problem of employment and the future of millions of young people on this Continent.
Mr President, we are at a turning point in European history. The introduction of the euro is a symbol for the removal of barriers between countries, it is a symbol of our will to work together, the first sign of unity which our citizens will have in their hands every day.
After the Second World War and even before, attempts were made to link the currencies of Europe to each other, first indirectly by linking them to the dollar, later in the snake and EMS. Tensions arose from time to time, such as in 1992 and 1993, and also in the early stages of EMS. Incompatible responses from central banks led to countries sometimes being forced to leave the system. The euro now puts an end to national monetary policies in the euro countries, decades of exchange rate adjustments and disunity on the strategy to be followed for monetary policy.
The time has now come to intensify cooperation and coordinate economic policy. I want to make an urgent appeal here today to the European Council not to replace disunity over monetary policy with disunity over the President of the Central Bank. It will do untold damage to Europe if the picture of a harmonious transfer to the new currency is disrupted by the pursuit of national interests.
I reject postponing the choice because it is of the utmost importance that the European Central Bank should go ahead straightaway to ensure that its own establishment is properly organised by 1 July and the Bank is at full strength and able to take the onerous task of European monetary policy in hand. The candidature of the President of the EMI, which is the forerunner of the Central Bank, brings continuity in the changeover from the EMI to the Central Bank. That was the reason why Alexandre Lamfalussy left the European Monetary Institute early. I appeal to the Council to stick to this line.
Finally, in the interests of the citizens of Europe, I wish the euro a stable and safe existence, even when the economic climate is poor.
Finally, we are there, ladies and gentlemen. Finally, we have reached the promised land. Finally, the euro is going to exist. And what about the convergence criteria? Think back to all those prophets of doom who maintained that the criteria were going to deal a fatal blow to our economies. Exactly the opposite has happened. They have established the conditions necessary for high and sustainable levels of growth and employment.
So, the euro has arrived. We must now see to it that it works. In other words, it must be well managed. In this respect, we can trust the European Central Bank and its employees, regardless of their nationality. We cannot emphasize enough that the ECB must and will be independent. This does not mean that those in charge must be above ordinary mortals. Without calling into question their independence, they must be the object of a clearly identified system of democratic control, in which our Parliament must have a central role to play.
But the euro will only be a success if we also manage to coordinate our economic policies better. This is where the importance of the euro Council comes in; not, I repeat, to act as some kind of counterbalance to the Central Bank, but to define with it the common objectives of economic policy.
Having said that, I have a word of warning: it is not a question of deceiving public opinion and making our admiring populations believe that, as if by magic, the euro is going to solve all our unemployment problems, or, even worse, that it will bring fortune and happiness to each and every one of us. As regards employment, we must be clear. To put it simply, let us say that in terms of its advancement, one quarter depends on European measures and three quarters depend on national measures. But the single currency will be of enormous assistance. It will bring about conditions favouring the introduction of national structural reforms, which I am convinced will become inevitable.
To conclude, allow me to make a wish, ladies and gentlemen: I hope that the euro strengthens our sense of belonging to the same people, the European people, and it will do just that. It will do so without erasing our specific national and regional characteristics, which also form part of our wealth.
Mr President, the representatives of the Socialist Party of Greece welcome today's decision, which is of historic importance and which ushers in the single currency. We believe in the vision of a United Europe, without national hatred and conflicts, a Europe based on mutual trust, understanding and political unity among its peoples. The establishment of a common currency is a decisive step towards the strengthening of European integration. For this reason it has our support.
However, we do not entertain any illusions. The cooperation of the Member States at the political level and the single currency do not in themselves solve the economic problems which weigh down on the European worker. They do not solve the problem of unemployment, of poverty, of marginalization. They do not in themselves eradicate discrimination in the workplace on the grounds of sex or age. They are not sufficient in themselves to promote real convergence between the less affluent and the more affluent societies of Europe. Let us therefore set about constructing a social policy and let us place the single currency at its service. Let the strong economy be placed at the service of the whole. Let us bring about the dawn of a great new era for a social Europe, a great new hope, a great new inspiration for all its citizens.
Mr President, today is a day for hope. Money has often been the reason for conflict between states and peoples. Today, Europe is turning it into a reason for union between its citizens. The process has been long and difficult. The people and governments have made tremendous efforts in the last years of convergence. The case of the Spanish government has been exemplary and decisive in ensuring that today the euro is coming into being with 11 members.
Tomorrow - and I am using your words, Mr President - our citizens will feel Europe in their pockets, and it is our responsibility, and an important one, to ensure that the currency - the tangible expression of the united Europe - has the necessary credibility, stability and sturdiness that it needs and that we desire for Europe. To guarantee that, on this historic day which opens a new stage in the construction of Europe, this Parliament must renew a three-fold commitment to our citizens: firstly, it must ensure that the European Central Bank is independent and efficient; secondly, it must ensure the coordination of economic policies which generate employment; and finally, it must promote solidarity and cohesion among all the citizens and regions of the Union. If we do this, we will leave behind for our children not only a common currency but also the guarantee of a peaceful future, a true raison d'être for the construction of Europe.
Mr President, the whole of my country is proud that Portugal has been confirmed as being among the eleven founding Member States participating in the launch of the euro. This has been the desire of most Portuguese citizens, and strengthens the ties which have bound us to the European Union for twelve years now.
For the first time this century, thanks to a democracy which is not much more than twenty years old and a deep desire to be a genuine part of Europe, Portugal is in the vanguard, side by side with the most forward-looking countries and nations of our continent. It has been a great challenge, and the effort required has been no lesser one. But it has been worth it, because we have achieved the right goal at the right time. Through the work of her Government and António Guterres, her Prime Minister, Portugal is now at the heart of the construction of Europe, with the support of the great majority of the Portuguese people.
But history does not end there. We are now living out the first day of the ancient dream of a united Europe. With the same determination with which we opted for Europe, and the same prudence through which we succeeded in meeting the convergence criteria, Portugal will go on helping to make the euro credible through the stability of her policies. We Portuguese, Mr President, continue to need Europe. And from now on, Europe can rely more than ever on the enthusiasm, the conviction and the hard work of the Portuguese.
Mr President, you will all understand why at this point I would like to pay tribute to Jacques Delors and François Mitterrand whose European plan made such an important contribution to the phase the Union is preparing to enter. But, today, the fact that the euro is possible for Europe is due to the fact that the peoples of Europe have accepted those efforts needed to ensure that their countries can find a shared sovereignty, a new freedom.
This newly found sovereignty only has any meaning if it is put to some use. To do that, we must have a collective political will. We must not play fast and loose with the objectives of Economic and Monetary Union, and must subject it only to the logic of the market. We need to make progress towards the coordination of economic policies. For that, we need democratically controlled economic management in which our Parliament must play the main role. The next reform of our institutions must not ignore that.
The changeover to the euro demonstrates the viability of the Community approach. The same determination will be needed in future to create a political union, a social Europe and a Europe of solidarity. The euro is giving Europe the opportunity of a fresh start. It is now up to those who hold the political reins to use this newly acquired sovereignty.
Mr President, today we are handing over to the post-war generations, who have experienced the divisions of the continent, the result of a utopia that has become a reality, and to the new generations a reason for commitment and hope for the future, a concrete myth, as Alcide De Gasperi said. A currency has come into being that is changing the world scene, which is now directed towards monetary bipolarity; the foundations of a new European federalism are being built in the relationship between the European Central Bank and national banks; a moral fabric is being reconstructed in European society, around the strong values of responsibility and civil virtues, required by the obligations of the new currency, and the signs of a further path ahead of us: after monetary union, there will be economic union. Discussing the options of economic policy means making politics together, every year. We need new European institutions that are more efficient, more transparent and better at making decisions.
Just three years ago, Mr President, it was thought that monetary union would relate to five countries. Today, it is involving eleven, thanks to their extraordinary performance, not least the performance of my country which, by managing to find faith in itself and European ambition, has helped to extend the area covered by the new currency and to give this day the historic significance it deserves.
Mr President, how many people in Europe realize the historical significance of the step we are taking today, because the decision we are taking today to enter into Economic and Monetary Union with eleven Member States will change Europe in a more radical way than any decision since the formation of the EEC in 1957. But let us not deceive ourselves: a single currency and a single monetary policy is not enough. EMU can only be successful if economic cooperation really improves. It will only be accepted and valued by our population if it brings not only greater stability, but also more growth and jobs. That is why the introduction of the euro is not only the finishing line of one major project but the start of an even greater project to reduce unemployment in Europe through our joint efforts. Let us make a start today on that new economic and social project.
Mr President, this is a highly significant day for Europe and the world. We have taken a decision that will make a decisive contribution to progress and bring people and nations closer together.
Since the necessary conditions have been fulfilled, the euro is clearly strengthened and made more credible by being adopted from the start by most of the countries of Europe, both north and south. Time will show that the fears of those who preferred to limit it to an area approximately equivalent to that of the Deutsche Mark to begin with are unfounded, in the light of the absence of speculation between our currencies over the last few months - when there could have been speculation - which is unequivocal evidence of the mutual confidence that already exists. And there is a new, strong image created by a currency that is not divisive, but, on the contrary, is beginning to bring together all Europeans striving for the same end.
For Portugal, joining the Euro, and clearly meeting the Maastricht criteria, is also unequivocal evidence that we are both capable and united, having started the journey under our previous Government and continuing it under the present one, which represents a large proportion of the people, maintaining appreciable rates of growth and unemployment levels which are among the lowest in Europe, even though there is an even greater need now for structural reforms, which cannot continue to be postponed.
As we watch the irreversible and desirable process of opening up to an outside world in which the Portuguese-speaking countries to which we are so closely bound are becoming more and more relevant, we are also delighted to be among the first participants in a currency which is not obviously hostile to anyone, but on the contrary, one which will be an important factor for stability and progress both inside and outside Europe.
Mr President, we all know that there are considerable misgivings with regard to monetary union in my homeland, Sweden. I do think, however, that all of us, both those - myself included - who believe in the euro as a logical consequence of a common market and a way of strengthening economic policy in Europe, and those who are hesitant or quite simply against the whole idea, are nevertheless agreed that a historic decision is being taken today. We can also agree that it is an important decision, not just for those countries whose membership we shall soon be voting on; it is also very much a decision which concerns those of us who, for one reason or another, will stay outside.
I would like to say here today that, even for those of us who will not be part of it from the start, it is important that the euro should be a success and that it should become a real platform for growth and employment. I hope that my country can nevertheless contribute to this policy for growth and employment, even though we have opted now to remain outside EMU.
Mr President, seldom has a birth been awaited with such mixed emotions as that of the euro. But it is neither a premature birth nor a miscarriage. For a country like Austria, which has been linked to the Deutsche Mark for twenty years, it is only logical that we should enter monetary union along with Germany. We are also relieved that Italy is with us, a country whose currency fluctuations have brought us real losses in recent years. A large internal market can only work with a common currency. However, the euro is of itself no guarantee. Its value has to be safeguarded on a permanent basis. A European currency commits us to adopt a mentality of European stability, not least in the interest of social security and employment in Europe. The euro must win our trust - and this trust has already been damaged by the dispute over who is to head the European Central Bank.
The parents should not be arguing before the child is even born. Only when the euro becomes the political cement holding our Union together will this weekend in Brussels deserve to go down as a moment in history.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the euro is the strongest bond which we have yet devised for holding together the different states of our European Union. Speaking as an Austrian, I am proud that my country is to join monetary union in the first wave and I am glad that our main trading partners, particularly Germany and Italy, are to do likewise. Nevertheless, a fair measure of tact and intuition will still be needed to demonstrate to our people that we have a united Europe, a citizens' Europe, and that we wish to strengthen these ties by adopting the euro. Concerns about employment and the need to safeguard jobs are key elements here. We have to demonstrate that a figure of 20 million unemployed is absolutely unacceptable. We must show day after day that we have been economizing so that we can have a more healthy and more productive system of government which can operate a positive employment policy.
The taxation system must be reformed so that European entrepreneurs are encouraged to create jobs. The idea of the euro and monetary union has already penetrated our thinking, but many of our citizens have not yet taken it to their hearts. This is the task which we will have to accomplish in the years ahead.
Mr President, today the citizens of eleven member States of the EU are more closely united than ever before. A common currency does not only mean a new dimension in economic cooperation, but it also has a bearing on political matters and security. I am proud that Finland, although she is the last mentioned on the list of included countries, is one of the three nations involved that meets all the original convergence criteria. This is the result of single-mindedness and the model economic policy that Finland has practised.
Next on the agenda is the selection of the European Central Bank's Executive Board. I hope that it will represent the wider economic view, and that the question of equality is not ignored. Finland fulfils both these conditions splendidly with its excellent candidate for the Board: the present Chief General Manager of the Bank of Finland, Mrs Sirkka Hämäläinen, D. Econ.
Mr President, colleagues, this weekend is an historic moment for European integration. The introduction of the euro marks at one and the same time the end of a long process and a historical new beginning. In theory, the arrival of the euro offers great opportunities, not only economic opportunities but also opportunities in relation to employment. The low exchange costs, stable prices and interest rate trends which will result from it will promote growth. The crucial point now is to provide strong support for the introduction of the euro, not only by coordinating the economic policies of the Member States, but also with a voluntary Europe-wide economic policy.
We are especially encouraged by the fact that steps have recently been taken in the right direction since the changes of government in France and the United Kingdom. An early embryo of economic government has arrived. We have to continue on this path now. Employment really has to become the main objective for Europe. We must also try to use the arrival of the euro like a lever, a lever to achieve better fiscal, social and ecological coordination. This is necessary to guarantee that the added value of the euro makes a maximum contribution to a Europe which is a better place for all its inhabitants to live in.
Mr President, I am glad to have the opportunity to speak in this historic debate. The European Union has taken a great stride towards political as well as economic integration today. The euro will, hopefully, become a symbol of our interdependence and an incentive to the states of the European Union towards further cooperation. I want to recognize the efforts of Karl von Wogau, his committee and, indeed, this Parliament for their dedication to this project over the years. We must also recognize the leadership of Chancellor Kohl. Without his strength and his vision we could never have arrived at where we are today.
On this historic occasion I want to say that I hope all Member States will join the single currency before too long. I have a special word of appreciation for the Irish Parliament for its pragmatic and sensible approach to this project. When Ireland joined the European Union it had 59 % of the Community average. Today we are at Community average. The European framework has been good for Ireland. It will be better still with the single currency and it will be good for all small Member States. We need it more than the larger states.
Mr President, Denmark has demonstrated that it is possible to combine efforts to secure a sound economy with efforts to reduce unemployment. This needs to be the EU's objective. On a day such as today, we must remind one another that Economic and Monetary Union is intended to be a citizens' project. Employment is not only a matter of economic incentives, it is also a question of having a qualified workforce. There is no doubt that the euro will have a major impact not only on the eleven participating nations, but also on those watching from the sidelines. Denmark will no doubt benefit from a successful start to the third stage of EMU. Denmark will shortly be voting on the Treaty of Amsterdam. Let me state clearly that Danish reservations concerning EMU remain 100 % solid. That is a decision made by the people of Denmark. But on behalf of the Danish Social Democrats, I wish the eleven nations every success with the euro. We are voting in favour. Danish reservations do not prevent others from taking part.
Mr President, the controversy surrounding the presidency of the European Central Bank is certainly not essential. On this historic day, when Europeans are consolidating their common destiny, only the introduction of the euro should interest us.
The people of Luxembourg are proud to have contributed throughout these decades to the genesis of the single currency. They were at its inception. I would remind you here of the Werner report from the beginning of the 1970s, in which the then Luxembourg Prime Minister created the elements to make up the future single currency, elements which were ultimately used to create the euro.
For us, the single currency represents good economic sense, an effective way of strengthening Europe's position in a world of globalization and, above all, an instrument which makes the Union irreversible, with a view to consolidating peace for our future generations. Mr President, together with the people of Luxembourg, I am excited and proud to be able to participate today in this unparalleled contribution to the history of the European people.
Mr President, in formulating solutions for the future of Europe and its citizens we find ourselves in the same situation as the Russian writer Leo Tolstoy amid the complicated series of events in "War and Peace' . We understand the historical significance of the moment but we have to admit that we still cannot see the matter in its entirety. Events that prove to be historic develop step by step, event by event, from one moment to the next. An event in its entirety is visible only when it has fully taken shape and become what is recognizable as the past. Finland, as a new Member State and following a severe recession at the start of the 1990s, is a country that is politically determined and ready to play a key part in the shaping of Europe's future. The decisions have been taken consciously and on the basis of current information and the best possible forecasts.
Mr President, I feel very fortunate to witness the birth of monetary Europe. As a further strengthening of European integration, monetary union is thus an additional guarantee against the aggressive nationalism which has led to so much misfortune in my country, as in all of Europe, during this century, and which is threatening to resurface. The best way of combating that aggressive nationalism is by working together to guarantee our economic and social prosperity. The euro will contribute to that, if we have the necessary political will.
Being a citizen of a small country, I am convinced that the euro will enable us to participate in a common monetary sovereignty which will be stronger than it would have been if we had each remained in our own corner. That is why we must call on those countries which balk at joining the monetary Europe. By staying out they are weakening themselves and they are making us weaker. I appeal to our British, Swedish, Danish and Greek friends to join us as soon as possible. It will be good for you, it will be good for us, it will be good for everyone!
Mr President, Irish Socialists too are very pleased that we have arrived at this moment. As other speakers have said, this is probably the most historic moment in Europe in the last 40 years. I think the euro will succeed. However, in my contribution I want to draw attention to one point I feel has not been adequately dealt with. I refer to Article 109m of the Maastricht Treaty which provides that the management of exchange rates must be done in the common interest. In my opinion the Commission and the Council have not yet addressed this issue to a sufficient extent.
There is an onus on all Member States, but in particular those who have decided not to take part in EMU from the outset. Obviously I am referring here to the UK, Sweden and Denmark. They have to manage their currencies in the common interest. This is of vital concern to my own country, Ireland, and to Finland. I would hope that Britain will not be allowed to engage in sudden devaluations of the pound sterling. Perhaps the President-in-Office could reassure us on this point.
Mr President, on behalf of the British Labour delegation, I warmly welcome this historic decision. Europe has come a long way over the past 40 years but today's decision is undoubtedly one of the most momentous ever taken. Europe is in the process of opening a new chapter in its development. Today we are seeing the creation of a Europe of ever closer cooperation, a Europe of real peace and stability and a Europe of greater economic prosperity. I am proud of the fact that this decision has been taken under the British presidency. I am equally proud that the British Labour Government is the first British Government to have a principled commitment to the United Kingdom's membership of the single currency.
I am sure that the euro will be a strong and successful currency and I am confident that the British and the European economies will increasingly work together, thereby opening the door for Britain's participation in this great European venture. Today, let us go forward together, united in our shared commitment to ensure that the euro works for the benefit of all our peoples.
- Mr President, it has been a privilege, not just as one of 15 Finance Ministers, but a privilege as a citizen of Europe, to have been here in this Parliament today to hear nearly 50 speeches in support of the recommendations of the Finance Ministers. I want first of all to acknowledge the eloquence, the passion, the commitment and the sense of history that has been brought to bear in these debates this morning. I want to give an assurance that the rights and responsibilities of Parliament will not only be recognized today but in everything that we do in the future.
I want to join with all those who have thanked the Commission, the European Monetary Institute and thank Parliament's staff for the expeditious and orderly way we have brought ourselves to the point of making this historic decision today. I also want to thank all those who in these last 50 years, as a customs union became a common market, as a common market became a single market and now as a single market becomes a single currency, have contributed their vision to what is now an achievement which is acknowledged throughout the world.
(Applause) In answer to the points which have been made in this discussion, I can tell Parliament that not only was the decision of the Finance Ministers which we are recommending today unanimous, but we have also followed as we will continue to follow in spirit and in letter our Treaty obligations. I can state also that in the creation of Euro-X, the coordination role of Ecofin - the Finance Ministers of the 15 - has not only been recognized but is being strengthened in the way we will survey and monitor economic policy throughout the Community.
I was asked about the European Central Bank. I can report to Parliament that progress is being made and I believe we will soon be able to report to you the progress achieved. Let me also say, as almost every speaker has done, that the decisions we are recommending today are not only the end of a process of negotiation and agreement but they are also the beginning of a new challenge for our continent. I would agree with almost everyone who has spoken that the single currency we are creating is being created not for itself but for a purpose. The purpose is the creation of higher levels of growth, employment and prosperity throughout our continent.
(Applause) It is for this reason that the employment action plans and the new guidelines on reform that I bring before you today are regarded as so important by the Finance Ministers. Let me say one other thing. The decisions we are making show a Europe that is not only more united in itself but also more able to look outwards, to be internationalist and to respond generously to the needs of the poor throughout the world.
Finally, we are conscious of our mutual interests and our linked destinies. We are determined together to further the shared objectives through discipline and reform. We are resolute in our support of growth and employment to achieve prosperity for all. We are mindful of the needs of the unemployed and those who are socially excluded. On that basis let us together move forward resolutely with confidence in the future and let us today, with the same vision that was shown over the last 50 years by those people who founded the European Union, approach the great challenges that together we will not only address but together we will meet.
(Loud and sustained applause)
The debate is closed.
Before proceeding to the vote, I would like to thank all the officials of our Parliament and other Community institutions whose work during this holiday period has made it possible for us to take this decision properly.
Our vote on the recommendation by the Council concerning the Member States fulfilling the necessary conditions for the adoption of a single currency in accordance with Article 109j(2) and (4) of the EC Treaty (7884/98 - C4-0250/98-98/0812(CNS)) and on the proposal for an opinion by the Committee on Economic and Monetary Affairs and Industrial Policy, pursuant to Rule 79a of the Rules of Procedure of the European Parliament is based on the following:
the Recommendation of 1 May 1998 by the Council, meeting in the composition of the Ministers for Economic Affairs and Finance, concerning the Member States fulfilling the necessary conditions for the adoption of a single currency; -the consultation by the Council, meeting in the composition of the Heads of State or Government, in accordance with Article 109j(2) and (4) of the EC Treaty; -Rule 79a of our Rules of Procedure; -the proposal submitted orally by the Committee on Economic and Monetary Affairs.Mr Gollnisch wishes to speak on a point of order.
Mr President, I will be very brief. We have listened to the very moving plea of the President-in-Office of the Council who is, I believe, a British minister. We can only be surprised, when listening to this extremely moving plea, that the government...
Mr Gollnisch, this is not a point of order. I am sorry, you are continuing the debate which has been closed.
We shall now proceed to the vote.
(Parliament approved the recommendation and thereby gave its assent to the text)
(Parliament welcomed the result of the vote with loud and sustained applause)
I will forward Parliament's assent to the Council, meeting in the composition of the Heads of State or Government, and to the Commission.
(In the presence of Mr Brown, President-in-Office of the Council, Mr Santer, President of the Commission, Mr von Wogau, Chairman of the Committee on Economic and Monetary Affairs and Industrial Policy and rapporteur, and Mrs Randzio-Plath, Chairman of the Subcommittee on Monetary Affairs, the President of the European Parliament signed the letter forwarding Parliament's opinion)
Madam President, ladies and gentlemen, today we have managed to guide the ship carrying all the essential elements for a European single currency into port: trust, greater stability, common commitment and a collective logic that goes beyond the individual. As on all ships that have made a long voyage, a few germs have got on board, such as uncertainty and scepticism, which we are overcoming with the great medicine of hope. For the first time since the Roman Empire, Europeans from the Irish Sea to the Mediterranean will be using the same currency. Although much remains to be done the praise for all this is not just ours, nor is it the result of a temporary policy of some Member State's government, but rather the end product of the sacrifices made by the workers and the professional classes and all our citizens.
Our group supports this commitment, and has voted in favour, apart from a few who have voted otherwise on individual grounds. We have seen in today's document the product of the work carried out over all these years by Parliament and by all the European institutions. After the euro, we have to make Europe. We have to take all possible measures to combat the major problems faced by the Community: unemployment, injustice, violence, environmental protection, cultural growth and personal freedom. We have to make all our citizens understand that Europe today is all about a single currency but tomorrow it will be about political union.
Today the single currency is a reality. This is a lot, a great deal, but it is not everything. Europe's citizens are now expecting great and urgent things of us. They are asking us to fight to achieve the same victories we are winning in the economic field in the social field as well, so as to help solve the major everyday problems. But today, for now, we can without reservation quote what Gandhi said: "One step at a time is enough for me' .
Madam President, the vast majority of the Green group voted for eleven countries embarking on the creation of the euro region at the start of next year. A broad base is essential for the euro area, without divisions in the EU.
The biggest challenge in the world is the creation of stability, with capital moving freely and globally. The euro must be used in cooperation with the other major currencies to make for worldwide stability, but at the same time it is important to strengthen democracy in the EU. Citizens must be able to have considerably more say in Union matters than they do now, so that the gulf between them and the decision-makers does not widen even further.
The political opportunities that await us should not be allowed, however, to obscure the view that the economic effects of the euro are largely unpredictable. There is a need for better risk awareness and joint responsibility. The various national economies are still different from one another in character and they are at different stages of progress. Any shocks and crises an individual Member State may experience in the future must be mitigated with the help of the Union. We should not be in any hurry to change fiscal policy, as it would have a substantially adverse effect on community peace and employment.
Monetary policy must be open and accountable. The European Parliament has an important duty to see that the European Central Bank openly justifies its decisions and that it justifies them generally. The euro must be used to create a social Europe and the Union should dissociate itself from neo-liberal thinking that would harm the structure of a social Europe.
Madam President, I feel like someone standing on the quayside waving farewell to the beautiful, unsinkable Titanic. I sincerely hope that those in command on the bridge do not keep on squabbling until the ship sinks. But if sink it must, it is better for it to sink now, while the passengers can still swim ashore, clutching their national currencies like life belts. The truly perilous voyage begins in the year 2002, when the life belts are to be cast away. Then there could be a dangerous mutiny, with squabbling and worse between France and Germany. The euro is a dangerous experiment leading to the necessary international collaboration for hatred, and my group has today voted against it.
I must congratulate the eleven euro nations on their ability to disregard all economic theory. Which textbook says that a monetary union performs best in terms of monetary and foreign exchange policy alone? Where on earth does it say that exchange rates should be fixed regardless of whether competitivity decreases or improves? For the sake of the eleven nations, I do hope the experiment succeeds. At the end of the day, its chances of success are greater than those of the Chinese cultural revolution, which also put itself beyond the laws of economics. But common sense tells us that the EMU in its present guise will either founder when it meets market forces, or it will have to be backed up by a political union with a common government determining income policy, fiscal policy and all other economic policies, meting out precise doses to benefit the people of Europe. Remember: a common currency is not the purpose of life, but at best, a tool to make people happy. When currency union was adopted, there were 12 million unemployed. We now have more than 18 million out of work, so if currency union is to be called a success, there must be something wrong with the yardstick.
Madam President, the Dutch people within the Union for Europe Group are in favour of the euro but have voted against. For the euro, because the historical necessity is obvious to us. Against the euro, because the criteria for a stable euro have not been adequately met in the short term and there are no enforceable sanctions to keep us to the criteria. The best thing to do would be to postpone the euro, which is why we still want to hold a referendum in our country. Otherwise, the older generation who built Europe up risk being the ones to suffer and there is a danger that there will be no consent for possible further integration of European policy. None of the traditional political parties in the Netherlands have made the euro an important issue in their campaigns for the coming elections next Wednesday. That is an extremely bad portent for a democratic Europe, and we want absolutely no part in it.
Madam President, the Treaty of Amsterdam left the European Institutions in prehistory, not least by having a Parliament without any final decision-making powers. The monetary fundamentalists tell us that the single currency is the only way to anticipate European political unity. This interventionist orthodoxy cultivates the naïve hope of breaking up the nation states from within. But the lessons of history tell us that it has always been political bodies that have determined the currency, and not the other way round. Today we are not proposing that the European State should mint the currency, but that the currency should mint the European State.
The European Union is going ahead with a supranational Central Bank, in the absence of political union, and without a common fiscal policy. Monetarist integration has been demonstrating its limitations for some time: high unemployment among young people, the absence of a common economic policy, widespread crises in the social state, stagnation of environmental policies, increased poverty and marginalization of the weakest.
People say that the single currency meets the requirements imposed by globalization. But is it not more a question of creating a regional block to compete seriously with the United States and Japan?
In short, the sequence of European integration has been turned upside-down: instead of starting from the logic of treaties between states, and moving towards that of the European constituent, we are opting for the single currency and taking a leap into the void. It is a game of chance that involves very high risks without offering any guarantees or rewards.
I have worked for a different Europe for years and I cannot vote for something I believe to be an authoritarian and illogical adventure.
Madam President, ladies and gentlemen, I am not voting in the same way as the rest of my group as I personally believe that, at this historic stage, none of the issues involved in the single currency amounts to a real question of conscience and so, in my capacity as an MEP who has always flown the flag of the Europe of the nations and the Europe of the regions, I am bound to welcome the advent of the single currency, the first great and real push against the sovereignty of the centralist nation states who are opposed to any autonomy.
For me, this represents the fulfilment of a commitment solemnly entered into between me and the electors of Piedmont, Val d'Aosta, Liguria and Lombardy, who genuinely believe in the reasoning behind political and cultural autonomy.
This is my justification of my personal vote in favour of the proposal, which is at odds with the declaration made by the spokesman for my group.
Madam President, like most colleagues in this House, I would like to join in the general rejoicing at this great historic day. But my joy is tinged with sadness because my own country, Scotland, will not be part of this historic move forward for Europe. As a Scot, I would like to put on record that I believe that most people in Scotland would have supported a move towards a single European currency had they had the chance in a referendum.
You may ask why does Scotland not move forward? Mr Bonde used the analogy of the Titanic. We are like the lifeboat that is attached to the Titanic. Unfortunately the London Government has been steering in completely the wrong direction and I find it quite ironic that a year to the day after Mr Brown and Mr Blair entered Downing Street, they celebrate by yet again missing the euro-boat. However, this is a temporary aberration and I confidently forecast that before long a Scottish Parliament will vote to join the European currency and Scotland, along with the rest of Europe, will go forward to our joint destiny.
Madam President, today a vision has become a reality. The euro will be a new symbol of the unity of Europe. It will lay the necessary foundations for greater investment, solid growth and lasting employment. The working population of Europe, in other words the great majority of our citizens, will benefit from a situation in which inflation rates are low, public debt is down, long-term interest rates are falling and exchange-rate fluctuations are no longer to be a factor. The Commission has now informed us, the European Parliament, of its recommendation for the eleven countries which are to comprise the euro area. The day before yesterday we delivered our opinion, as we did again a few moments ago. At this juncture I wish to express thanks to the German Chancellor, Helmut Kohl, for his tenacity and for the ability he has shown in giving early political impetus to the euro project. He has demonstrated enormous staying power and has consistently refused to be put off by the ditherers and by those lacking objectivity. It is this attitude which is the basis for our justified confidence in the euro and in the future stability of Europe.
Madam President, I thank you for allowing a liberal voice to emphasize the historic significance of our vote and this entry into the euro which, through the choice of a stable currency, represents a choice of society. It also represents a sort of wonderful farewell to the 20th century, to the end of this long and grievous episode which started with the First World War, during which monetary fluctuations and the loss of reference points progressed in parallel, due to the lack of cohesion based on confidence in the social contract that currency represents.
It is also a choice of power, giving us the ability to play a part in world affairs, an ability which the World Wars had eroded, and which corresponds to the choice that General de Gaulle had wanted to make regarding a return to the gold standard. Of course, the instrument will be different. Instead of a physical standard, we will have a contractual aggregation, defined by administrative rules, but the aims are the same: to prevent a privileged player from acting in an arbitrary way and monopolizing a role essential for the general interest.
Madam President, we should therefore give the praise it deserves to this joint, paradoxical and posthumous victory of General de Gaulle and Raymond Poincaré.
Madam President, in this exceptional case, out of respect for yourself, for my colleagues and for the officials who are here and who are waiting, on this day when a great deal is being asked of them, I would ask your permission to give my explanation of vote in writing.
Madam President, as a Swede I am also relieved, taking up Mr Bonde's analogy, to be left on the quayside as the Titanic sails away. As a European, however, I deplore the fact that workers, women and the socially vulnerable of eleven countries are being forced to embark as third class passengers on this hazardous voyage.
As the EMU ship sets forth, the helm is locked in position for the voyage; the captain cannot take any advice, whether it be from his crew or the passengers. EMU locks us into dogmatic monetarism, an established policy of the right. The price of that policy is already being paid by the unemployed, and in terms of widening gaps between the classes.
EMU is economically risky and democratically deficient, and it is being implemented for political reasons: the dream of a European superstate, a dream which is not shared by the majority of the Union's population.
Madam President, after all the grand words and promises about the excellence of EMU which have been heard here today, I now take the floor to present views from the many millions of citizens who have not been consulted and are not going to be consulted, whether by politicians or by representatives of the media.
On my own behalf and on behalf of my party and our voters I have voted 'no' today, even though Sweden has opted to stay outside for the time being. I believe that, in so doing, I have voted for several million women and poor and unemployed people in Europe who are oppressed by the economic policy currently being pursued, the policy which has now been ordained as the only one for Europe, neo-liberalism. I regret this historic event.
Madam President, in declaring my vote in favour of the Council's recommendation, I must give three reasons: firstly, I believe that the single currency is the first significant step towards creating genuine European sovereignty, beyond that expressed some time ago by the states alone; secondly, I believe that the Europe of the euro is an essential means of building a federal Europe, the Europe desired by Altiero Spinelli, open to the active contribution of the nations and the regions; thirdly, the single currency is the most significant answer to all the attempts made today, in my country too, to destroy Europe. The proponents of statalism and nationalism will not waste a single opportunity to exploit any difficulties, particularly economic ones, which may arise during its construction. So let us set aside any neo-governmental egoism, not just in the interests of a new currency but also of a new policy, and particularly of a new European society.
Madam President, I voted "yes' , but it is important that no new provisos are created for the Growth and Stability Pact in respect of EMU, but, on the contrary, that we should leave some room for manoeuvre, economically speaking, so as to improve employment and create a social Europe. Alongside the criteria for EMU there must be equally strong criteria based on the employment objectives that EU Member States committed themselves to at the Luxembourg Summit. If we want to get the approval of the citizens of Europe for EMU, we must be able to reduce mass unemployment. The EMU project must promote the welfare and employment of citizens. The development of internal markets must not be allowed to be at the mercy of the markets themselves. It is important that welfare and employment are shared fairly among all our citizens.
Madam President, the road to hell is paved with good intentions. I do not intend to cast doubt on the intentions of all our colleagues today, but despite the communist experience, I see sadly that Marxism is triumphant in Europe. I do not believe or accept that monetary and economic infrastructures are determining factors in what Marx used to call political or other superstructures. In addition, we have seen today what is really a stopgap measure rather than a real study of remedies for the catastrophic situation which affects all spheres of activity and which is present in each of our different countries in Europe.
For what good is monetary stability when social stability does not exist, when we are faced with a real disintegration of our societies? Moreover, in going back to the great intellectual and humanist heritage of Europe, I am appealing for an in-depth review of economic science, which is not a science like any other, but which is a human science. Today, we have witnessed a defeat of thought, a defeat of economic thought and a defeat of political thought.
Madam President, the two European Members of Parliament of the Communist Party of Greece voted against the single currency because we firmly believe, and are convinced by what we have heard here, that the euro and Economic and Monetary Union will simply deepen and worsen the exploitation of working people both within and outside Europe, and at the expense of certain peripheral regions of Europe. It will not reduce by even one person the 25 million unemployed, nor the 50 million people who are starving. The fact that these people have existed for so many years is not because there was no euro or Economic and Monetary Union. But there are reasons for their plight and these will be exacerbated by the instruments of Economic and Monetary Union and the euro.
Secondly, we voted against the single currency because of a double challenge to democracy. You all say that what you voted for relates to the present and the future of Europe and of the peoples of Europe. However, this has been done without their knowledge and without them being able to give their opinion. You carefully avoided putting it to a referendum so that the people could give their opinion. And since much has been said about history and historic steps, please allow me, concerning the outcome of your vote, to refer to a historical outcome, that of Cambronne. This is your victory. And for this victory you, the winners of this vote, when you find yourselves facing the storm of popular uprisings, you will say "Woe to the victors!'
Madam President, on this historic day, due to the fact that my country has joined the single currency as well, I cannot let the day go by without warning and recalling that in Italy there is and remains what we call the Italian "curse' . The Secretary of the left-wing Democratic Party, Massimo D'Alema, said a few days ago, "In Italy, there is no freedom of the press' . It is his party in particular, Madam President, that is stifling freedom of information in Italy, stifling the possibility that, for example, a radio station, such as Radio Radicale , can continue to perform its institutional task, which is to ensure the live broadcasting of Parliament, live broadcasting of the democratic life of our country: a country which is joining the euro, but in which Marco Pannella, our former colleague, and thousands of others are on hunger strike at the moment to ensure the freedom of information that is denied to us today, that is denied to the country, something which really concerns us, and which we want to warn the European Parliament about. Italy has joined the euro, but the Italian "curse' , at least from this point of view, threatens to return into the European limelight.
Madam President, the Members of the Portuguese Communist Party declare, with the solemnity which the occasion demands, but which the euphoric desire to impress public opinion does not permit, that:
their vote is a consistent expression of their opposition to this project, the way it has been conducted and the interests it serves. It is not a vote against price stability, balanced budgets or the control of debt, mechanisms and instruments. It is, however, a vote against the use of these things to impose strategies that concentrate wealth, aggravate unemployment, intensify disproportion and inequality, create more and new forms of poverty and social exclusion, diminish national sovereignty and reduce democratic rights; -it is also a vote against the formation of the hard-core of the ECB Executive Board, favouring geographical-monetary zones and sharing out influence among the big political party groups, with an obvious polarisation of power in an institution which will condition all the Member States' policies; -they will hereafter continue to fight the already existing and foreseeable evils inherent in the mechanisms and instruments that have been set up. They will likewise endeavour to contribute to making the most of their virtues; -finally, they much regret that Parliament should have wasted the opportunity to acquire some credibility as a democratic institution and given way to the pomp and circumstance of a ritual approval or confirmation of the proposals submitted to it.
We have chosen to vote 'no' on this issue. The reasons are as follows:
It is not our business to decide what countries should form part of EMU. Those which are to join EMU must decide this for themselves.
EMU means increased supranationality and will restrict the freedom of individual countries to pursue the economic policy they want. Hence EMU in effect amounts to a restriction of democracy. Surrendering the power to take decisions on monetary policy to a centralized ECB means that an important means of economic policy action is taken away from national parliaments. In reality, however, it also means that national parliaments will relinquish the right to decide on financial and fiscal policy, since it is not expedient for these to be out of line.
EMU is a high risk venture whose consequences we cannot easily predict, but it is the weakest in society who have most to lose if it fails.
Another key reason for our voting stance is that there are considerable misgivings with regard to EMU in most of the EU Member States. Opinion surveys have shown that large sections of the population are opposed to EMU, especially in Sweden. Politicians have a responsibility to lead and convince, but also to listen to ordinary people. This is much too important a decision to be rushed through.
We consider that the objectives of the convergence criteria should not focus one-sidedly on price stability and growth, but that some thought should also be given to the individual human being in the form of an unemployment criterion and social criteria.
The Alleanza Nazionale delegation is satisfied with the arrival of the euro and with Italy's participation in it, and at the same time confirms that Italians want to join and stay in the euro family but without any kind of subjection and without going "cap in hand' .
Today, it is not just our government and the powers supporting it that are celebrating the achievement of this objective. The whole country, and therefore the opposition parties as well, is joining in this celebration. An opposition which, although it has made various assessments of the strategies aimed at achieving participation in monetary union and although it considers it advisable for the political and institutional union of Europe to be strengthened first, has never put obstacles in the path of the recovery of the Italian economy. Instead, it has preferred this to be carried out by means of structural reforms and lasting cuts in useless expenditure. Nor has it ever obstructed the two branches of Parliament and, above all, it has never used the increased tax burden as an argument for stirring up hostility in our country against the construction of Europe.
It is our country, Italy, as a whole, that is joining the euro today, free from the dangerous divisions and open hostilities that thrive in other Member States of the Union. France is, in fact, almost split in two, with the extreme left and the extreme right united in rejecting the single currency, and the centre-right showing signs of uncertainty.
In Germany, the Communist party and the extreme right are rejecting the euro, and the Social Democrats are also critical. The Austrian right, the Spanish extreme left and the Portuguese extreme left are also hostile; a section of the British body politic and of public opinion is also sceptical, not to mention the upsurge of euroscepticism in Denmark.
The European project, particularly as it will inevitably have to be combined with political union and therefore with a common foreign and security policy, cannot do without the enthusiasm and solidarity of Italy.
For these reasons too, Italy is not joining the euro through the back door but through the front door. For this and many other reasons, sincere pro-Europeans in Europe should be pleased that Italy is joining the single currency from the outset.
We have voted against the EMU proposal presented by the Ministers of Finance to the European Parliament. In accordance with the position of the Finnish Central Party, we oppose the creation of EMU in its present form and Finland's entry into the single currency in the first wave. We wish to justify our opinion by stating the following:
1.Finland's economic structure makes it a very special country, whose sensitivity to movements in the economy is greater than with other EU Member States. If Finland, as a member of EMU, loses its independent monetary policy and if its financial policies are restricted, we will require new mechanisms to cope with economic problems. EMU strengthens the development of a worldwide economy that focuses productivity and know-how on heavily populated regions. The structure of the regions of Finland, the EU's remotest country, is already becoming lopsided, which will lead to local problems in times of economic hardship. As a counterweight to centralized development, national regional policy should be strengthened.2.Finland is ill prepared to face the stiffening competition and structural changes that EMU will bring. Joining is a risk that Finland, in her present state of mass unemployment and with her debt-burdened economy, should not be taking. Taking this risk would require a complete overhaul of her economic structure as an incentive to business and to promote employment.3.The proposed model of the eleven-state monetary union will not be of benefit to Finland. The fact that we are sliding away from the Maastricht criteria is not a good basis for a stable EMU. With Sweden, Denmark and Britain staying out, the currency zone will not prove very profitable as far as Finland is concerned. The risks could accordingly be greater than the benefits.4.People's welfare and employment should play a more important role in the philosophy of EMU. EMU as it stands would be a threat to Nordic welfare, the stabilizing role of the public sector and to regional and social equality.
The euro will come into force on 1 January 1999. There is no doubt that it has categorically refuted the negative allegations of its many detractors.
Contrary to the predictions of those who would not have given a brass farthing for her chances, Portugal has passed all the tests with distinction and is in the first rank of the founder countries, sharing with pride in this moment, absolutely crucial as it is in the history of Europe, and a sign of our determination not to grow old or decay. And we have also confounded all those who swore that the immediate interests of the people would have to be sacrificed to the attainment of the euro, and at the same time predicted a national production crisis. In this last lap of the Euro race, Portugal has refuted all the academic theories and received wisdom: the country's economic growth has accelerated, the Portuguese people's living standards have risen and their export capacity has increased.
All this has been achieved because the great majority of the Portuguese people have identified with this great project, because workers and companies have succeeded in turning favourable economic conditions to the best advantage, and because, and this has to be said, the Socialist Government has skilfully combined expansion in internal demand with public investment and has backed private enterprise, which has been energised by low interest rates. All this has been achieved against a social background of calm and solidarity of which the introduction of the guaranteed minimum income has been the greatest symbol.
From now on, the critics of integration and the sceptics will have to change their tune. Facts are facts. They are already beginning to voice doubts over the capacity of the Portuguese economy to live with the competition in the Single Currency area and the Single Market. They foresee or prophesy crises on the horizon of our life as a nation.
It cannot be said that there will be no problems or difficulties. Yet, just as our country has shown itself capable of the unexpected performance levels it has achieved, so we shall also be capable of taking the opportunities ahead of us with the same spirit and dynamism, and catching up more quickly with the average standards of wealth and competitiveness of our partners in the euro, with whom we are setting out on this hitherto unexplored path in contemporary history. This path does not mean we need not concentrate on the political and social dimension of European integration; on the contrary, that is what it requires. It is time for Europe to speak as a political unit. Priority must be given to making the European Union work as a democracy with the involvement of its citizens.
We, who have always fought for and dreamed of this moment, sometimes silently fearing that we would never know the joy of actually getting there, know how to thank those who have shown us the way and made it possible for us. We are living through a unique moment in the history of Europe, a beginning and not an end, and we are conscious that, at this new stage of the European project, this institution will have a major role to play in the destiny of Europe.
I am full of hope for the success of the euro. This is the most historic day since the end of the war. The single currency will have profound economic consequences some of which will undoubtedly be difficult - but above all it will have profound symbolic significance for all the people of Europe, both those who are part of the process and those outside.
It has been a slow journey but on that journey we have learnt to know and respect each other and inevitably have drawn closer together - I am so proud that my country is in the front line.
This is due to the prudent management of successive Irish Governments - it augurs well for the future of the youngest population in Europe.
We must ensure that these young people continue to value the great vision and achievements of the past leaders in Europe.
We on our part must reargue the case for Europe in every generation.
The advent of the euro is the beacon for the new millennium.
At this point, for the sake of political openness and responsibility, I propose to make an express statement of the reasons for the position I have taken on the creation of the single currency.
From the outset I have supported the Maastricht Treaty and called for more. I have supported the single currency and Portugal's adherence to the proposed conditions and dates. I am delighted with the policies of António Guterres's Government, which have created the conditions to enable the efforts made by the whole of Portuguese society to succeed. I am also delighted to have been able to take an active part in this change of historic proportions, from which Portugal can be expected to derive wider opportunities and more modernisation and development, despite the difficulties.
I consider that this qualitative change in the EU demands greater political and social integration, on federal lines, to secure democracy and the co-ordination of economic policies, a genuine 'economic government' that will enable us to overcome the ill-effects of neo-liberalism, fight unemployment and preserve the European social model by reforming it. It also demands a European taxation policy and an EU budget designed to ensure economic and social cohesion. Finally, it demands foreign and defence policies which safeguard European independence and support development, human rights and peace.
This political dimension will not spring automatically from the euro. It needs the democrats and the progressive forces of Europe to show the political will and readiness to fight for it.
In European matters, it is always the same: at the time of ratification, fine principles are put forward and their advantages painted in glowing colours. The citizens only discover the disadvantages later, and among them, the bill.
The single currency will certainly be no exception in this respect. Just now, during the debate, the President of the Commission, Jacques Santer, declared that "with the euro there is no longer the possibility of turning back' . The President of the European Parliament, José María Gil-Robles, stated for his part that the euro was starting us off "on a one-way road towards integration' . Also today, all the pro-euro speakers - that is, the majority - have been vying with each other to make new demands, along the following lines: "in order to take complete advantage of monetary union, it is necessary to go much further in the convergence of decisions' . A Member of the European Parliament, Karl von Wogau, chairman of the Committee on Economic and Monetary Affairs and Industrial Policy, has just confirmed in particular that with the euro we will have to move from the "single market' to the "home market' , in other words, to the transformation of the member countries into simple regions of a European state.
Thus, we can see the total bill for the euro mounting up: in the future, there will be an overload in terms of relinquishing sovereignty, with the addition, every year, of new transfers which we will claim are essential for the smooth running of everything that will already have been agreed to. It will never be enough. The conclusion of this spiral of events would in theory be the end of individual nations.
At that stage, we will see that the total bill for the euro has become enormous: the people will have abandoned their autonomous power to choose their own destiny, to the benefit of remote international bodies, indifferent to the specific needs of citizens and impossible to overpower by democratic means. In exchange, those same people will become aware that they have been given just a few pathetic crumbs: a saving of a few tenths of a percentage point of GDP on transaction costs, and other supposed advantages which, when in practice, will be shown to be limited or spurious.
Moreover, many promises are already beginning to dissolve. I will only quote you one example, but it is an important one: think of how much official promotion material has been published in recent years, guaranteeing that the euro was going to promote growth and employment! Gradually, whether it is because we are approaching the final application date of the euro, or because its proponents have the feeling that the people have definitely been won over, we are finally being told that we should not rely too much on new jobs being created. That was the upshot of a recent speech by Chancellor Helmut Kohl, and all the European federalists have today fallen back on that line. The reasons behind this turnaround are clear: the federalists are beginning to fear the backlash generated by the false hopes that they have raised.
They have good reason to be wary. Today, the euro is going to be launched against the people, or without them, or even by relying on consent which was extorted by deception. When the people realize the size of the total bill, their disillusionment will be enormous.
Eleven Member States have been allowed to participate in the euro. Incidentally, there was no suspense since the governments concerned had carefully avoided any consultation of the people regarding the final changeover to the single currency. Everyone knew the list of countries the Council would accept and Parliament's vote was taken as read.
It is essential to make a few comments in order to take stock. The convergence criteria have been manipulated somewhat to ensure that 11 countries have been accepted for the single currency, for seven would have been excluded from it if the initial criteria had been adhered to. The Council based itself on very formal convergence criteria, that were also rigged, and deliberately neglected divergence criteria, which are themselves very serious and represent the economic, social and psychological reality of the nations.
The Commission, that hybrid institution without real political responsibility, will exercise, in the name of the Stability Pact, a kind of haughty supervision over the economic policies of the countries participating in the euro, and can even impose fines on them.
Finally, according to the Council and the European Parliament themselves, the European Central Bank will enjoy monetary sovereignty, without supervision or responsibility. The sovereign Bank with absolute power: that really is an extraordinary innovation in the history of government of the people!
These facts put a worrying stamp on the launch of the euro and our governments, as well as our colleagues, should undoubtedly show a less complacent form of optimism. But politics is the art of reality. We must therefore look towards the future. Tomorrow's battle will be for democratic control of the European Union. It is now necessary, more than ever before, to send out a cry of alarm, a "democracy SOS' .
The Europe that is being built for us, hidden from the people's view, threatens to kill off the European idea. We must open the debate on institutional reform by calling for the end of the Commission's hegemonic power, and steer it back towards a purely administrative role.
The Council must take upon itself the initiative for European texts and exercise executive power. National parliaments must be involved, beforehand, in the legislative work, together with the European Parliament. We must put an end to the concept of a centralized state, which goes even further than a federal state, as it is applied to the construction of Europe. It is essential that we concern ourselves with guaranteeing transparent and democratic European cooperation, under the supervision of public opinion.
Europe will not be built despite the nations, but with them, for the happiness and peace of our people.
. (SV) The Swedish members of the PPE Group have been working in the European Parliament to promote the EMU project and have today supported the decision on which countries should join the circle of the first members of this monetary union.
We regret that the Swedish Social Democratic Government, despite its obligations under the Treaty, has not devoted its efforts to bringing Sweden into this group.
We are endeavouring to bring about a greater understanding in Sweden of the great significance EMU will have for the future of Europe. Swedish opinion has also been developing in a positive direction. It is our hope that Sweden will soon be a member of EMU.
In voting against the proposition that eleven countries fulfil the necessary conditions for the third stage of Economic and Monetary Union and that it should begin on 1 January 1999, I do not oppose the right of the eleven countries to proceed. That is, of course, their prerogative and choice.
My principal reason for voting no is my belief that the conditions laid down in the Treaty have not been fulfilled and that the eleven countries will be proceeding on a basis of flawed, fudged convergence criteria as hinted in the Report of the Committee on Economic and Monetary Affairs on the introduction of the Single Currency. In particular I refer to the paragraphs of the report deleted and therefore suppressed by a majority vote of the Parliament.
My vote is also a protest against the tactics of the French authorities in seeking to subvert the principles laid down in the Treaty concerning the independence and integrity of the proposed European Central Bank both in seeking to subject it to excessive political intervention and by bringing forward their own candidate to be head of the ECB late in the day against the consensus of the other Member States. This action coupled with the rumours of the private deal to shorten the term of the first ECB President must seriously undermine confidence in the markets and the wider world.
I have plenty of other reservations about the single currency and the possibility of UK participation at some future date which I believe are shared by many of my constituents, in particular the small businesses and self-employed in Devon who mostly see only costs and disadvantages in this project, but I do not propose to list them on this occasion because the issue of UK membership is not under consideration at this time.
There is, however, a respectable argument that, because there is no question of the UK becoming one of the initial members of EMU under our opt-out, UK MEPs should either abstain or stand aside from this vote. In my view, on this occasion, for such an important vote, it is all the more vital that we British MEPs exercise our right to vote in the Parliament and express what we judge to be the views of our constituents.
Finally, I recognise that my no vote may well be one of only a small number of dissenting voices. In the consensus, coalition style of politics that the electoral system of proportional representation, predominant in the European Parliament generates, there is a tendency towards an impatient intolerance of any view that goes against the majority because the majority must be right and how could anyone disagree. This is not good for democracy, in my view, and is another reason why I am voting no so as to be a small bit of grit in the works.
The United Kingdom will have the best of both worlds. Those of its citizens who want to use the euro, will be able to. Those who don't won't have to. They can continue to use our national currency.
The City of London, especially the Banks and its futures and options traders will deal profitably in euros as they deal now in ECUs. Some British companies are being required by their customers to quote their prices in euros. Others are insisting that their suppliers do the same. British holiday makers who travel in the euro area will use it too.
But, for those who are not in business or who do not take their holidays abroad (the majority of my fellow citizens are in that second group) nothing will change.
I could not vote in favour of the Finance Ministers' recommendations because they allow a 'fudge' over the Italian and Belgian public debts and ignore completely the European Monetary Institute warnings over the looming pensions crisis particularly in France, Germany, Italy and Spain.
To vote against would be an impertinence towards the eleven sovereign states who have decided to join the Euro.
So, as the United Kingdom will have the best of both worlds, I abstain.
Today, 2 May 1998, I am voting for the euro with enthusiasm and emotion!
Having been a European federalist since my innocent childhood days, I am voting without any reservations or hesitation for this essential federalist instrument a single currency represents, our single currency: the euro. But, for me, it is only a stage and not an end in itself. Very soon, following the single currency, we will have to build a political Europe, a social Europe, a citizens' Europe, and a Europe against unemployment. That is the challenge of the next five years. Nothing should stop now, everything should accelerate.
For the socialist that I am, the framework exists to move in this direction, on the condition firstly that it is wanted, and then to do everything possible to achieve it. It is a necessary political struggle and I am optimistic about our chances of winning.
That is why, I repeat, the euro vote today is a rare moment. It is the result of the action of European militants, who must be thanked.
It is, above all, a new starting point.
I wish to put on the record of this House my full support for the introduction of the euro, and to welcome the decisions of the Council of Finance Ministers on the inclusion of eleven participating countries.
We now have the opportunity to ensure that the financial instability of the past can be consigned to the files of history. However that is not to say that there will not be problems. There is still a huge lack of information getting to the consumer despite the enormous amounts of money being spent on promotion of the euro. This situation cannot be allowed to continue. Information and understanding are essential to garner the necessary public support for the currency and this cannot be left to chance.
There are other problems which will particularly affect the retail sector, especially small and medium sized enterprises. The necessary alterations in technological terms must not mean an onerous administrative or financial burden on this sector, governments must give assistance, in either taxation relief or financial terms.
Finally, the present argument over the Presidency of the European Central Bank must not detract from the necessary operational terms for that Bank. There will be regional disparities in the overall European economy and intervention should not be ruled out at the outset.
This day will be the start of a new beginning in which we will see greater economic stability, further economic growth, and a brighter horizon for future generations.
I feel honoured to be present today and to be a party to this historic decision. The establishment of the single currency will be of major benefit to the country I represent and Europe as a whole. We can face the future with renewed confidence. This is especially important as we export over 70 % of everything we manufacture and produce. This activity will in the future take place against a background of economic, financial and currency stability. Irish and European citizens will also benefit because lower inflation, lower interest rates, lower mortgage repayments, cheaper consumer goods, etcetera will eventually follow. Furthermore, in the context of the euro area, the days of inconvenience and excessive costs relating to currency transactions are numbered.
I am proud that my country met the criteria and is in the first wave of entrants to the single currency. However, my joy is tempered by the fact that the UK will not join us. This could cause problems for our economy but it has also fundamental implications for relationships between both parts of Ireland.
Many of us had hoped that Europe would provide the framework for reconciling both parts of Ireland. A British opt-out regrettably establishes an increasing economic border on our island. I sincerely hope that the courage shown by the current British government on both the issue of Europe and, indeed, Northern Ireland will culminate in a decision to join the single currency and that they will take this decisions sooner rather than later.
I voted "yes' to the euro because I believe that this is an historic moment in the construction of Europe and, as things have taken shape, "yes' to the euro means yes to Europe. Even if the Maastricht criteria did not really fulfil the aspirations of the peoples of Europe, a "no' at this moment would mean the rejection of all the sacrifices made by the peoples of Europe in order to arrive at this momentous occasion. It would also mean the rejection of the enormous sacrifices made especially by the people of Greece, who, in accordance with the agreement, are looking forward to January 2001, when they can come together with their partners in the single currency, to which the latter have already committed themselves. It would also mean a kind of dangerous isolation for Greece.
Finally, "yes' to the euro means "no' to anti-European voices which can be heard in Europe from the Far Right and from a section of the Left, in a Europe which has been constructed in order to sideline extremist ideologies.
The euro is an instrument. It is an essential instrument in ensuring that the perverse effects which have accompanied the birth of the internal European market do not continue to deal harsh blows.
Unfair competition, in the form of competitive devaluations, the relocation of firms in search of regions with lower taxation, or lower salaries and employment-related costs, and high unemployment have shaken our citizens' confidence in the construction of Europe.
The euro will help to reduce the differences we have experienced since the approval of the Single European Act. But that will not be enough; other steps will have to follow quickly. Otherwise, unfair competition, no longer able to feed off the exchangerate fluctuations, will seek out other methods which will cause more damage.
We must tirelessly continue the work of creating a balance in Europe, with a view to restoring Europe's popular legitimacy.
I am glad to use my first vote in the extraordinary sitting to approve my country's entry into the euro.
There is no doubt that with this vote the European Union is entering into a single monetary policy, and this is of great importance. The introduction of the single currency in 11 Member States marks an historic milestone, overshadowed, however, by the high level of long-term, structural unemployment in certain Member States and also by the high level of public debt in others.
Today is a day which brings us down to earth, from the European dream to the citizens' reality, and while we may congratulate ourselves on this enormous step, we must also call today for better definition and completion of other policies: social, environmental, political, fiscal, etcetera, so that the single currency can truly be a factor of stability, growth and peace.
Without being afraid of finding myself isolated among the performers in this so-called historic day that this meeting is supposed to represent, I have voted against the Ecofin Council's recommendations to the European Council to the effect that the latter should decide to launch the single currency with the participation of 11 of the 15 Member States.
I have done so without any hesitation because I still believe that the single currency presents grave dangers for the construction of Europe and that it does not address the economic and social conditions of the Member States.
We are establishing a European Central Bank whose independent character and sovereignty we are at pains to stress, and which will function without being supervised by any democratic body. We are also imposing on 11 states a Stability and Growth Pact which will certainly deprive them of any freedom in economic, budgetary, financial and even social terms. Through both these measures, the euro is striking a fatal blow at the sovereignty of Europe's nations.
This brutal attack is taking place without any democratic consultation, in accordance with an approach that can only be described as totalitarian: no debate on the advantages and disadvantages of the single currency has ever really taken place, and the people of the Member States of the European Union have not really been consulted, even though their right to give their opinion on the majority of the policies which directly concern them will be abolished in future. There is a great risk that when realization dawns it will be a difficult moment, when our populations experience the true trauma that their leaders are imposing on them by doing away with their respective national currencies.
Moreover, the single currency is being introduced in a context where there is still high unemployment, which would require mobilization on the part of all the economic operators, when they will find themselves penalized by the practical consequences of the rapid changeover to the euro. The undignified rush to comply with the Maastricht criteria, often achieved by accounting or budgetary sleight of hand, has already had a high cost in terms of jobs. Unfortunately, we can bet that tomorrow the constraints of the Stability Pact will have even more negative consequences.
Ladies and gentlemen, the major stages in the construction of Europe have been achieved with caution and by democratically respecting the will of the peoples of our great and ancient nations. This will not have been the case in the monetary field. We should, in fact, have followed the path of the European Monetary System by introducing a common currency, which would not replace national currencies, and would which allow us - since such a choice would not have been irreversible - to take stock of the situation after several years before contemplating, if need be, and with the approval of our citizens, progress to a further stage.
The choice made today is first and foremost an ideological one: it is the choice, imposed in silence, of the federal state, free from any democratic and political constraints. It does not really take our economic environment into account. In the light of all this, I therefore cannot give it my approval.
The aim of my explanation of vote in favour of the recommendation by the Council is simply to join in the significant debate which we have just completed and which has made us privileged joint protagonists in the chapter of European history that we are writing today.
It is a debate that opens the door to the adoption of a single currency by 11 countries of the European Union on 1 January 1999 and, with it, the establishment of a platform of economic stability. Thanks to this, we can achieve a level of economic growth which will allow for the creation of jobs and thus achieve one of the fundamental objectives of the process of European integration: the economic and social wellbeing of the citizens of the Union. Hence the importance of the Stability Pact, since the existence of a healthy and stable economy is dependent on the benefits of the euro being translated into new jobs.
But the euro, and with it monetary union, is also, and above all, a symbol of European unity; hence the historic nature of today's sitting. This is because the single currency will allow us to take a qualitative jump towards that union of the European people which forms the basis and foundation of the construction of Europe. The benefits go beyond its undeniable economic advantages, beyond its contribution to job creation and beyond the advances which it will undoubtedly bring in the long term in the fiscal field, in the social field and particularly in the decisive area of political union. The existence of a single currency will unquestionably contribute to increasing, among the citizens of the Union, that feeling of belonging to a single community, which is essential in order to conclude the work of peace and solidarity designed by the utopian architects of the construction of Europe.
I welcome the fact that Ireland is going to join up to a new single currency beginning on January 1st, 1999. The benefits of a European single currency for the Irish economy are the following:
Lower interest rates which is good news for small and medium sized enterprises. The elimination of transaction costs which is good news for our exporters and will clearly have an effect of increasing the number of tourists to Ireland.The Economic, Research and Social Institute in Ireland has carried out a report stating that it is clearly in Ireland's interest to join up to the first stage of Economic and Monetary Union within the EU The ERSI further stated that it is to the benefit of the Irish economy to sign up to a European single currency even if Britain opts out of joining the Single European Currency at the first stage.
It is an imperative that extensive and well financed dual pricing campaigns are put in place in all supermarkets and stores in advance of the introduction of a Single European Currency so that consumers and users of the currency are aware of the real value of the euro notes and coins compared to the value of the Punt and to ensure no confusion arises. The information deficit relating to the Single European Currency is a real issue and must be comprehensively addressed.
The introduction of a Single European Currency is a real challenge. The mistakes that took place when decimalisation was introduced in 1972 cannot and must not reoccur.
The Single European Currency is a logical step forward from the internal market which recently has been completed within the European Union and which resulted in the existence of the free movement of persons, services, capital and goods within the EU. This must be welcomed by the Irish people. It is good news for our economy and good news for our future.
Saturday, 2 May 1998. This is believed to be an historic day, and it will be. For the nations of Europe, for the European Union and for the world. Its raison d'être is the single currency and its prime cause is the determination of the states that have applied to join the euro. This too will be remembered, as happens with all historic days, whether for good or ill.
Having always accepted that Portugal would not be able to stand alone in monetary competition, however unfair, we have both in the past and in the present offered responsible criticism of the path we have taken to the adoption of the single currency. If it had been up to us, we would have pushed for real convergence of the European nations, and might perhaps have waited a little longer. We would certainly have involved the people of Europe in our decision.
We voted on the losing side against the Maastricht Treaty in the Assembly of the Republic. Since we respect the rules of democracy, a decision of our Parliament, even one with which we do not agree, is law. If it is law, we shall respect it as such.
It is now proposed that the European Parliament should give its opinion on a decision which has already been taken, and not by Parliament: the list of countries entitled to join the third stage of EMU. Since we do not believe it possible to say 'no' to something that is a matter of record, we Portuguese Members now prefer to emphasize the fact that we belong to a country whose people have managed, through a great deal of self-denial, to overcome the greatest difficulties in order to see the reward of some of its efforts here in the EP today. It is now to be hoped that solidarity, which also means economic and social cohesion, and is furthermore enshrined in our Treaties, will not be forgotten as from today, Saturday, 2 May 1998.
Some of us in our group, including the Members from the Nueva Izquierda and the Iniciativa per Catalunya , are going to vote in favour of the proposal concerning those countries which are going to enter into the single currency.
However, we believe that the process is getting off to a less than perfect start.
In order to be able to progress with a minimum of stability, economic policy needs fiscal harmonization to go hand in hand with the single currency.
But, in addition, to build a fair Union, along with economic policy it is essential to have a social policy and institutions which are run completely democratically.
None of this is provided for to the extent necessary.
Despite this, we will vote in favour because we believe that you should not cut off your nose to spite your face. No, the answer is to fight to obtain, as quickly as possible, what you are lacking.
We also believe that, from a constructive point of view, in this way we will feel more justified in demanding that we urgently overcome the shortcomings in the system.
The political, economic and social importance of the decision we are taking today, and to which we are adding our vote, could turn into a mere smoke screen, that is, into a failure, unless we all contribute responsibly to the establishment of fiscal equality, social justice and complete democratic legitimacy in the European Union.
I shall not support the motion which endorses the statement that those countries wishing to enter Single Currency on 1 January next year are actually in a position to do so; nor do I support the motion that this Single Currency under these criteria and this timetable is desirable or workable. I do not doubt the sincerity of those who vote in favour; some are more certain than others, all are aware that there is a risk, but have put off prudent financial and economic forethought in the belief that through an act of political will a desired European integration can be achieved by forcing economic convergence by means of monetary discipline. I believe this course is fatally flawed. Those really in charge of the project, and they are not to be found in this Chamber, have the false confidence of the ship's captain now irretrievably committed to put to sea despite the prudent warnings that this vessel has design and structural faults, and believing that a good heart and a fair wind will carry the project off. Those here are simply rearranging the deck chairs and keeping up appearances, pretending to have more influence than they have, and if I may continue the metaphor, the wider public has wisely refused so far the invitation to share the enthusiasm for the voyage - that alone should act as a warning, for after all, we are as democrats meant to follow as well as lead.
When some countries do qualify, but judge it wise to stay out of the project, whereas others patently do not qualify but are in, we are in the realms of fantasy, where political appearance counts for all, and economic reality counts for nothing.
Let me say categorically that I am not against single currency; there is an inevitability about it, if the single market works.
Nor is the single currency essential for a single market. The reason for a single currency is to promote political integration and it is folly to try to squeeze as yet very disparate economies into a single unit. I am certainly not against economic integration, again the single market may bring that about, however it will not be an equitable society which emerges from such market driven economies, and I remain a Socialist who believes that the only sane and humanistic purpose of economic planning is to achieve a fair and just and equal society. I believe that can only be done, realistically and practicably, by the existing nation states with their accumulated and trusted power acting together, and not by a 'union' still driven by a non-elected Commission, and under this Single Currency, non-elected bankers.
This Single Currency on offer cannot be achieved without further cuts in social expenditure which can only further damage the social fabric of our continent - can only further damage the very structure of social welfare which my own party was called into existence to establish.
At the very best this Single Currency will lock us into the exchange rate rigidities which has seen the western European economies be characterised by low growth and high unemployment.
It is folly to give up the economic tool of varying the exchange rates to encompass the inevitable changing disparities in economic performance between countries and regions, and between the various sectors of the economy. At worst, this single currency will lock us on a course of collision with the speculators who will be eager to test the real strength of the link between the fictitious European economy and a tradable European currency. There are still several European economies and keeping several European currencies is prudent for the time being.
But I have a further and fundamental objection to this Single Currency and that is its undemocratic nature. If I had really wanted to have influence on the fate of Europe, I would not have taken the foolish step of openly declaring my political beliefs, asking openly for endorsement by a political party and then testing those ideas out in freely contested democratic elections.
I would have become a cautious, bureaucratic banker; buried myself in the Byzantine world of intrigue on committees, deliberately hidden behind piles of statistics, caught the ear of the great and good and certainly never ever dreamt of standing for any Parliament. One person, nor indeed many, can never have the power of one bank, or one finance house, unless that bank is subject to democratic control. This Central Bank which we are establishing flies in the face of centuries of European democracy - I the elected member am supposed to take the bank's view as binding on my budgeting, whereas that bank is obliged not to take notice of my democratic mandate.
Any Parliament voting 'yes' is renouncing years, decades of effort, aspiration and determination to make economic power accountable. I shall not; I shall vote 'no' , not negatively, but to have the principled platform then to argue for a different Europe, one that puts permanent social welfare before temporary and misguided monetary orthodoxy.
As an Irish MEP I welcome the Single Currency, which is a further positive step on the road to European integration.
I am particularly proud of my country's success in meeting all aspects of the convergence criteria.
Ireland has demonstrated what can be achieved through planned economic goals and commitment to their implementation.
The strict fiscal policy of EMU provides the long term economic base for continuing growth and will prevent the short term political temptation to base decisions on grounds of political popularity.
Long term today's Parliament decisions will be a major factor in dealing with unemployment and consolidates the economic base of the EU to meet the challenge of world trade.
The PNV is voting in favour of the euro for economic reasons, but also because of its political consequences.
The euro will consolidate the internal market, eliminate exchange-rate costs between European currencies, help to improve the competitiveness of our companies and increase stability, which could assist investment and employment.
For consumers it will also mean improved supply, greater price transparency and less costs when they travel throughout Europe.
The euro gives us access to a positive scenario of competitiveness, but forces us to keep a watchful eye on those who may have more difficulties. That calls for more territorial solidarity in the European Union and a strengthening of the social cohesion in our societies.
But, above all, the euro opens up a whole political process. The exercise of monetary power in Europe requires better coordination of economic policies and implies an acceleration of European integration. This is good news for those of us who are in favour of a federal Europe.
Furthermore, this process of integration weakens the role of the states and presents an historic opportunity to enable people and nations, such as the Basques, to directly participate in a united Europe which respects the diversity of the people it is made up of.
Almost 50 years have passed since the day when the founding fathers of Europe set off on the great journey leading to a united Europe.
Throughout those years many politicians and millions of people have believed in and worked hard to construct a Europe of solidarity, of work, of quality and not quantity, of multilingualism, of a European spirit.
And today, 2 May, just one day after "Labour Day' , the European Council, unfortunately with the blessing of the European Parliament, laid to rest the Europe of our visions and delivered up its peoples into the hands of bankers. Using the alchemy of book-keeping they even violated the Maastricht criteria, which they themselves set.
No-one has explained to us under what criteria countries like Italy and Belgium are to join the first wave of EMU.
No-one has explained to us when there will be "a light at the end of the tunnel' of unemployment and poverty, which have turned Europe into a "society of the two thirds' .
No-one has told us why the political integration of Europe has been sacrificed to numbers and to the will of bankers, such as the Frenchman, Mr Trichet, who is a candidate for the first President of the European Central Bank and whose name, coincidentally, means "cardsharper' in his language.
Those who, with their vote in the European Parliament (indirectly) and in the European Council (directly), are contributing today to the freakish cloning of an "Integrated Europe' , will soon be called upon to explain their decision to the peoples of Europe.
I hope they will have the political courage, shortly before the coming European elections, to remain faithful to their current positions and views.
Those of us who are truly Europeans and not "Europeans' with a small "e' , say YES to political and truly economical convergence and NO to the spurious, nominal "convergence' of Europe. For this reason I have maintained a negative stance in the European Parliament, which I expressed by abstaining in the vote.
It is an irrevocable fact that the euro will be adopted on 1 January 1999 by eleven countries in the European Union. I welcome this unreservedly. The adoption of the euro by only 6 or 7 core countries of the Union, as is the wish of Bavaria's Minister-President Edmund Stoiber, Member of the European Parliament Ingo Friedrich and Theo Waigel, the German Finance Minister - all of whom are members of the CSU Party - is something which I could not have voted for. Such an arrangement would inevitably cause a split in the European Union and would drive a wedge between the peoples and the countries of the EU.
But this is not the time to put our feet up and to leave future policy making to the European Central Bank. The EU needs a coordinated economic and employment policy to deal with the extremely high unemployment rate in the Member States, which experts have put at as much as 34 million. Simply sticking to price stability will only increase unemployment and create unimagined social tension. This would lead to renationalization and a swing to the right in the EU countries, something which we in the Green Group do not wish to see. It is therefore imperative for the European Central Bank to be put on an effective democratic footing so that it does not feel committed solely and exclusively to the concept of price stability - important though this is - without any reference to a common European economic, social and employment policy. We therefore need to set up an Economic Council alongside the ECB, to ensure that the policy of the European Central Bank is bound by the same political objectives as that of the EU as a whole.
We must reject the proposal put forward by Finance Minister Waigel, that the rules be changed during the game and that special arrangements be applied to some countries, such as Italy and Belgium. We cannot bring the Stability Pact forward and rule that government surpluses are to be used exclusively for repaying the government deficit. This would severely restrict a government's capacity to act, for example by launching an employment programme, and would constitute an improper infringement of national sovereignty. EU policy should be dedicated to the well-being of all its citizens, not just the rich. This makes it all the more urgent for us to have a well-coordinated macroeconomic policy which includes combatting unemployment as one of its most important priorities. The ECB therefore has to commit itself not merely to a rigid monetary policy, as called for in Mr Wogau's report. This was one of the reasons why I have voted against the Wogau report, which aims to subordinate the well-being of the citizens of the EU purely and simply to a monetarist neo-liberal policy.
Nor is it my objective to use the euro to set up a European hegemony. The European Union should use its strength and authority, which will undoubtedly be extended with the introduction of the euro, to develop a social, ecological and solidary world economic order. The euro must not be misused to build higher and stronger walls around the European Union. In view of the oft-quoted "globalization of the world economy' , this would be a real mistake, for such a development would only produce further tensions and rifts, both within the EU as well as around the world. There must be a clear rejection of the monetary policy being proposed by the CSU. Together with France and other EU countries, and a change in German policy after the Bundestag elections of 27 September, which will again focus on the more than legitimate concerns of ordinary people, the euro can serve as an instrument for the advancement and opening up of the European Union. The success and stability of the euro, and not least its acceptance by the citizens of Europe, will depend on a social and ecologically-oriented economic policy. I wholeheartedly welcome the introduction of the euro, especially as regards Germany's political incorporation into the European Union. However, we now have to get on with making the necessary corrections.
At this stage, the European Parliament's vote, which is being delivered without comments or amendments, can no longer influence the course of affairs or the conditions surrounding the changeover to the euro.
I shall abstain today. I would have liked to be able to vote in favour at this historic moment because I support the single currency. But the framework currently proposed carries too many risks for our democracy and for our social model to allow me to approve of this step.
The euro could be a fantastic asset for our people if it allowed for the acceleration of political union and the democratic strengthening of Europe, if it provided economic leeway which enabled unemployment to be eliminated and a new era of social progress to begin, and if it allowed our continent to assert a different concept of our planet's future in the face of American hegemony.
But that is not the case today. The framework for the introduction of the euro does not provide for a transfer of sovereignty from the nation states to democratic European institutions - which would be a positive move - but for a true abandonment of the people's sovereignty.
The ECB, which will be the most independent bank in the world, and considerably more powerful than the American Federal Reserve Board or the current German Bundesbank, will have absolute power and will receive no parliamentary supervision. Nor will it have to implement the policy of a European government, since, by not forming an economic government, the European Union has deprived itself of that essential tool.
Thus, all control over monetary options is being taken away from the people or Europe. With the Dublin Stability Pact, they have also lost control over macroeconomic options, which are nevertheless of great importance for their life and their future.
Not only does the Stability Pact put our economies in a monetary straitjacket, but, even more seriously, it introduces a true economic constitution, depriving governments or parliaments of any macroeconomic arbitration and even going as far as sanctioning offending states.
What purpose will elections serve if these extremely important decisions can no longer be amended? I refuse to hand over our common destiny to the powers of money and to the supporters of monetarist dogma.
Some see the euro as a stage leading to strengthened political integration in Europe. There is nothing to support this hope. The internal market, the free trade area, which currently serves as a European project, does not need a strong political Europe. If anything, the opposite is true, for we will see that making the economic and financial sphere autonomous, exempting it from all collective and democratic regulation, tends to relegate the political side of things to the sidelines. Moreover, the Maastricht Treaty provided for the establishment of the IGC to strengthen political integration and improve the institutions. Thus, the progress with political Europe should have taken place at the same time as EMU was being concluded.
It has to be said that Amsterdam has yielded any significant progress. Political Europe is powerless and the monetary, economic and political balance heralded in Maastricht has not been fulfilled.
In response to the concerns of the people of Europe in the face of increasing unemployment, the European authorities predicted the creation of millions of jobs and the publication of a White Paper. Since then, neither major projects nor the improved capital taxation arrangements needed to mitigate imposts on employment have materialized.
Unemployment has grown in the euro area, and this is particularly true if you consider that the official unemployment figures do not take into consideration all job seekers, nor those "poor wage-earners' whose number is increasing.
So, the promises of Maastricht, particularly those on the democratic and political strengthening of Europe and on employment, have not been kept. More seriously, the Stability Pact only leaves countries one form of leeway - fiscal and social dumping - in order to face up to increased competition. The current framework for the changeover to the euro threatens to accelerate Europe's liberal drift and its alignment with the American model. Our people have nothing to gain from that, but they do have a great deal to lose.
I hope that the leap, which was unable to take place before the changeover to the euro, to establish a political Europe and a social Europe worthy of their names can take place in future.
Being a demanding European, I will make that my priority.
Lindqvist (ELDR), Gahrton, Holm, Lindholm and Schörling (V), in writing. (SV) EMU is a centralizing, high-risk project which lacks popular backing. EMU prioritizes price stability and low inflation. The EU is not an optimum currency area, and the economies of the various Member States are much too divergent to introduce a single currency. There is a high risk that EMU, with its one-sided emphasis on controlling inflation, will lead to increased unemployment. The gaps between growth regions and areas of rural depopulation may widen, resulting in increased regional imbalances.
EMU will bring about a high degree of centralization and a loss of democracy in economic, monetary and exchange rate policy which, by extension, may come to include fiscal and financial policy as well. This also emerges from the report, which speaks of increased coordination of taxation systems and tax rates.
EMU is concerned with economic affairs, but it has considerable significance as a political project geared to greater supranationality and centralization. EMU increases federal pressures in the EU towards the formation of a state - the EU State.
EMU and the new currency, the euro, are to be controlled by the European Central Bank, the ECB. The ECB will have greater independence and power than any other bank in the world. The members of the ECB Executive Board, who are appointed for eight years and cannot be removed from office, will have unprecedented influence on exchange rate and interest rate policy and other economic policies directly affecting people, regions and nations. Democratic control is weak.
The Commission has put forward a recommendation to introduce the single currency in eleven Member States on 1 January 1999; the Ecofin Council has given its backing to this recommendation. It is what these countries have chosen. The Swedish Riksdag has decided not to participate in the third stage of EMU from 1 January 1999. This is a wise decision. EMU suffers from the same economic and democratic deficiencies, irrespective of how many countries are members of the currency union. In view of the above, we have voted against the recommendation.
The position we have taken is not directed against the decisions or economic policies of individual countries; it is based on an appreciation of the EMU project as such.
I have voted in favour of the decision of the Council appointing the founders of the Europe of the Eleven, including my own country.
For Europe this has created a magnificent symbol of identity, a lever to give us power in the world and a means of economic development, intra-European cohesion and solidarity between citizens. It will be the watchword of 300 million people speaking different languages.
We must, however, move forward to a more unified tax policy, greater democratic legitimacy, an at least adequate social policy, greater mobility within Europe, a more Community-based budget and the solidarity to withstand any asymmetric shocks.
For my country, it means joining the list of the founding fathers of the Europe of the future and making up for decades of isolation or backwardness with our new hopes. Our responsibility is therefore greater today, but we shall be fully involved in this revolution in European history, the most important since the building of the Community began and the firmest guarantee of its irreversibility.
As a member of the Committee on Economic and Monetary Affairs and Industrial Policy, which has devoted a great deal of time and energy during recent years to the introduction of the single currency, but which has not been allocated speaking time during the debate, I am anxious to clarify that I voted in favour despite the fact that in its recommendation, and particularly in section 1, the Council quite simply skirts round the criterion relating to long-term debt, which should not exceed 60 % of GDP.
Things being what they are in this field, this is still incredible, since the criterion concerning participation in the exchange-rate mechanism, which is less important in my opinion, is given serious consideration, for example in noting that Sweden does not meet the conditions. It is true that Sweden does not yet wish to form part of the euro area.
Fortunately, there is the Ecofin Council's declaration, which is in fact more solid on a certain number of points which I believed to be important and which, in the resolution adopted following our report on convergence, did not find favour with the Socialist group. I am therefore glad that the Stability Pact will enter into force on 1 July, which the majority in this Parliament did not dare write; that the Council recognizes that we are sitting on a time bomb in terms of the funding of pensions due to the demographic situation; and that as regards taxation, the main concern should not be to do away with fiscal competition, but to avoid unfair and harmful competition. In other words, this is no more or no less than that decided by the Ecofin Council on 1 December 1997.
I have voted in favour, bearing all these points in mind, and even did so willingly.
In addressing the Members representing fifteen states and more than a hundred historic regions and nations, communities and peoples, I wish to present the testimony and vote of an historic nation, the Veneto, la Vénétie , das Venetland , which has also contributed towards the progress made in Europe's economy and civilization, and whose historic cycles have repeatedly foreshadowed the great event we are sharing today: the introduction of the European single currency.
Today the Veneto, both a people and administrative region, together with the other regions and peoples of the European electorate of the North-East of the Italian Republic, is one of the richest and most dynamic economic and productive motors of Europe. Just as for 130 years, more than half of which were without democracy, the work and intellect of Veneto have contributed to the strength of the Italian currency, from now on, now that the artificial and stifling barriers erected by the Savoy dynasty and by nationalism have finally fallen, the Veneto will once again be able to be a decisive factor in the stability, success and power of a currency in which it can finally, once again, as in the millennia of independence, fully identify itself.
In pre-Roman times, the people of Veneto were present and active on many commercial roads and crossroads - land, river and sea, in our continent and in Cyrenaica and Asia Minor, on the Baltic and in central Europe, along the amber and tin routes, in the current Veneto, in Latium, in Brittany and in the British Isles, in the Balkan and Iberian peninsulas, on Lake Constance and on the Black Sea, always characterized by a preference for work, trade and civil life rather than war, oppression and looting.
As recalled by the Hebrew Abraham in the "Life of Saint Jerome Manni' by Suzanne Chantal, the people of Veneto place the common good before their own interest. For this reason, they have always tried to build republican institutions and balanced and therefore prosperous societies over the last three thousand years, contributing towards favouring diplomatic solutions rather than conflicts, federal rather than feudal constitutions, freedom of movement of goods, people and ideas rather than autarchic and stagnant systems. At the time of the Trojan war, the people of Veneto were alongside a people that had been attacked, to defend, along with their freedoms, the freedom of trade between the whole of Europe and Asia.
Equally instructive is the Veneto monetary experience preceding the building of the first great European Empire: while the neighbouring Celtic, Greek or Hellenised and Italic populations produced a myriad of currencies, one per tribe or clan or settlement, circulating within a small radius, the people of Veneto for centuries created, throughout different types of cities or federal communities, a single silver currency with a constant, stable value circulating well beyond Venetia et Histria , throughout the European continent: an eloquent sign of the calling and ability of the people of Veneto to a supranational economic and monetary system, potentially continental and supracontinental.
The people of Veneto joined the Roman Empire as a peaceful and equal partner, just as Spain and Ireland, Austria and Finland acceded to the growing European Union and today the euro, maintaining their independence, their trade and their prosperity throughout the Empire, a prosperity shared with a growing number of peoples.
This trade never stopped completely, not even in the times of the Huns and Goths, but gradually increased in intensity, volume and quality thanks to their new capital, Venice, where the Veneto republican and federal institutions were concentrated.
The modern Veneto Republic, which extends from Switzerland to the Black Sea, is seen in our eyes not just as a multiethnic and multicultural federal State, the homeland of civil and religious freedoms and good government for more than a thousand years, but also as the most stable or stabilizing economic and financial system of the whole of Europe - the duration, both in space and time, of the values of the Veneto currency is still unsurpassed - from the Atlantic of the Zen brothers to the Mediterranean, to the countries and markets thriving along the silk routes followed by Marco Polo, as far as Persia and beyond.
Now that many of the better characteristics of the Veneto institutions are thriving in the EU, I have the great honour of contributing, as a native of Veneto and Europe, with my vote, to the actual achievement of the single currency with which we can all democratically identify, as it is not just a mere economic tool but that a true source of tolerance, dialogue, nonrhetorical solidarity and civilization.
The United Left has sufficiently demonstrated its criticism of the current social economic model that has been developing over recent years in the EU under the monetarist discipline of the Maastricht criteria.
In the same way, we have been extremely critical of the content of the Stability Pact, which implies higher unemployment and a precarious welfare state.
We actually need a different economic policy which gives priority to full employment and social welfare.
The current model on which the euro is based represents the hegemony of the market, to the detriment of democracy and political union.
At this stage when only those countries which meet the conditions for participation in the euro are being assessed, we must abstain, as we believe that the euro, the single currency, as it has been introduced, means uncertainty and precariousness for workers. Instead, the single currency should have been formed on the basis of other parameters guided by solidarity, full employment and social welfare.
It's settled! By 467 votes to 65, the sect of the Euro-monetary temple has just decided the suicide of eleven nations.
We have just witnessed the elimination of the lira of Italy of the cities, the peseta of Spain, whose empire reached as far as here, Brussels, the pound of Ireland of the wild ponies, the escudo of the great Portugal of Vasco da Gama, all these currencies which are the summary, the symbol, the identity of the nations.
Ladies and gentlemen, listen to that; outside, in front of the Hemicycle, you cannot possibly not hear it. A German army orchestra is playing. You can hear its drums, trombones, crescents. What are they playing? The Preussen Gloria. Nothing less than that, a goose-step, a march from the Prussia of Frederick II, here in a Parliament, on 2 May 1998, to celebrate the death of the national currencies and the birth of the euro.
What else do they want? The Central Bank in Frankfurt, the goose-step and the music of the German army, Theo Waigel's budgetary rationing pact, the euro; this is the monetary Anschluss of ten currencies, including the franc, by the Deutsche Mark.
We here have forgotten everything. Our currencies arose from the sacrifice of thousands and thousands of workers from steelworks, coalmines and the textile industry, from Pas-de-Calais or Lorraine to the Asturias, from the sacrifice of fishermen, from Brittany to Spanish Galicia, from the toil of Europe's peasants. A currency represents all of that. It is the very blood and the heart of a people.
To do away with a currency is to suppress, to deny this time of sweat and sacrifice. This is why you cannot do it. This is why, by doing it, you have become usurpers. You have gone beyond our powers. The nations have the right to survive for themselves in monetary terms. Whatever the European Parliament thinks and does.
I am voting against this proposal in order to register a protest against this ill-conceived, undemocratic and economically disastrous plan for a single currency.
I know that many people have been working for years to bring this currency union about, and their euphoria is therefore understandable. I believe also, however, that in the not-too-distant future they will look ruefully back on this euphoric feeling, much as the passengers on the Titanic must have done as the ship sank into the Arctic Ocean.
We British have been told many times that we should join the euro in the first wave, that otherwise there was a danger of missing the boat. The case of the Titanic, however, demonstrates that there are some boats which it is best not to be on. I do not believe that this vessel is seaworthy, and I am sure there are icebergs up ahead. As with the Titanic, also, it will be the passengers on the lower decks who will suffer. Most of the people who have pushed this scheme through, with no real reflection or opportunity for genuine democratic debate, will be safely in the lifeboats when the euro ship goes down. It is working people, the unemployed, and the most vulnerable groups in our societies who will be, as always, the ones who suffer when this leaky vessel disappears beneath the icy waters of economic reality.
The vote that this House has just expressed involves the future of our countries. It does not lead us to a path lined with roses, but one which is full of traps and sacrifices for our people.
The introduction of the euro will in fact mark a new stage in the ultra-liberal Europe, which already includes - to its detriment - almost 18 million unemployed and 57 million poor people. Drastic limits are going to be, and already have been, imposed on national budgets by the convergence criteria and the threat of sanctions provided for in the Stability Pact, whose implementation has just been brought forward. The unique nature of the exchange rate will lead to enormous pressure on salaries and to overexploitation of workers, along with deregulation and flexibility.
Dominated by the financial markets, the Europe of economic war still prevails, and is even on the increase, opposed to a progressive policy. It is this Europe that we criticize, while we work towards a different Europe. We want to contribute to the reorientation of the joint development of equal and sovereign nations, to a Europe which shares costs and knowledge, and to a Europe which is open to the world and which bases its relations on solidarity and mutual interests.
In short, we want a Europe that is capable of responding to the challenges of the 21st century: a Europe that is capable of mobilizing resources to combat unemployment and exclusion, which is concerned about an upward harmonization of social legislation and which is able to prevent conflicts and guarantee the security of every country.
In this connection, we have decided to bring many people together in order to, for example: challenge the Stability Pact and replace it with a growth and employment pact; ensure too that the Central Bank's status and mission are reviewed; achieve real monetary cooperation, with a common rather than a single currency, based on the national currencies, which would allow appropriations to be increased to favour employment; and guarantee that the public services, which contribute to social cohesion, have the necessary resources to fulfil their duties in the common good.
In order to exist, that Europe needs the intervention of the people. The first significant euro demonstrations took place over the last two years; they show the possibility of uniting in the struggle to reject the recession, of loosening the vice of the financial markets and of promoting alternative solutions which make good use of the enormous assets of our people. In a word, we want to make the construction of Europe more democratic.
We intend to devote all our efforts to this, and our "no' vote today represents our support for the construction of a different Europe.
I have voted for the introduction of the euro because I am firmly convinced that this single currency will bring the citizens of Europe closer together, and that it will do so with greater speed and intensity than any intergovernmental conference could ever do.
As a German Member of this House I of course regret that such a revolutionary move as the adoption of the euro has only been decided on by an intergovernmental conference and that we in Germany were not able to back this decision up by a referendum.
This democratic deficit has meant that many people in Germany have received far too little information about the advantages of the euro. We in Germany should also have had the courage to organize a broad-based and conscious decision in support of integration.
The citizens of Europe will grow and develop with European provided that they can really see that they are actively involved in these decisions.
A second point which I would like to raise is that there will be no confidence in the new currency for the foreseeable future unless this united, and soon to be extended, Europe of ours is kept in balance. In this context keeping a balance does not just mean a one-sided emphasis on price stability, but also means fighting for social stability with the same degree of commitment.
The introduction of the euro is therefore not the end of the line for our political vision of Europe, in fact quite the reverse. It represents the starting point for more Europe, more integration, for the more effective coordination of economic policies and for a strengthening of the fundamental social rights of the citizens of Europe.
The decision to proceed with the Single Currency is premature and has been forced along by political considerations rather than concern for economic growth and lower unemployment in the EU.
I am concerned at the effect which this premature decision will have on the people I represent in Northern Ireland. As the Maastricht criteria have been disregarded in the case of some of the eleven countries, particularly Belgium and Italy, the euro project itself begins on very insecure foundations. The introduction of the euro will have as much effect on those countries which remain outside the project as those which go in the first wave. My constituency is the only part of the United Kingdom which will share a land frontier with a participant country. Therefore I am extremely concerned that the negative impact which Belgium and Italy are bound to make on the project will have repercussions in my local economy.
I am pleased that the UK Government has adopted the responsible position of not participating in the first wave. The Euro project has the potential to undo the success of the EU. The UK Government has wisely decided not to throw the British people into the unknown.
I have been in favour of a single European currency to enable goods to be purchased at the same price across the European Union, to do away the cost of changing money to carry out transactions in each Member State and to boost trade. A single currency should end the possibility for speculators to target national currencies and make huge profits at the expense of ordinary citizens, as has occurred in the past.
However, provisions to safeguard the most vulnerable sections of the people have been gravely neglected in the present proposals.
Jobs, in my view, are as important as price stability. However, the restrictions on public spending and the tight ceiling imposed on budgets will deprive the Member States of monetary means of helping less competitive areas which lose jobs and investment.
We can see how unemployment has soared in Germany, particularly in less competitive areas since reunification and the achievement of a single German currency.
Much more needs to be done to counter growing unemployment and poverty and I abstained to demonstrate my deep dissatisfaction on this score.
The forging of an ever closer union among the peoples of Europe has been the main aim of European integration since the 1950s.
The decision now being taken on the adoption of a single currency and the establishment of Economic and Monetary Union is one of the greatest and most important stages in this process. Hence EMU is an important contribution to the cause of peace and will strengthen the European Union in its efforts to extend its borders to Central and Eastern Europe. The decision marks out Europe as a single, coherent and powerful actor in the world economy.
During the debate on EMU in Sweden and in my party, I persistently affirmed the view that Sweden should share in the responsibility for and advantages of this cooperation. It is also my conviction that Sweden, after a period of reflection, will come to participate in this historic project.
For these reasons in particular, I think it vital to vote 'yes' and thereby demonstrate my conviction regarding European cooperation.
It is up to us, the people and states, and the European Parliament, to make the euro into a great shared house and not an unfinished tower of Babel. The euro obviously has its advantages and disadvantages as well: that is often the case for things that subsequently end up badly, but it also applies to things that end up well, as a result of ambitious projects. Monetary integration, yes, but followed immediately by integration of the law and the judiciary, defence, economic development and the environment and, most important of all, social welfare and employment.
Two positive notes: the unexpected participation of Portugal, Spain, Italy and France provides a consistent and specific follow-up to the requirement to build one Europe: both central European and Mediterranean. The unexpected participation of Italy has blocked separatist moves, preventing a rich north from opting for separatist causes to the detriment of a south "guilty' of preventing that integration.
Now that Italy is a full member of the European system, any local issues certainly can, and with a little imagination will, be solved in an original way. I hope this will be the case for Sicily and Sardinia, and I hope we understand this in the regions, in the islands I have the honour of representing in this European Parliament.
In June, Palermo will host the Euro-Mediterranean meeting of the 27 foreign ministers from the European countries and African and Asian coastal countries. This will demonstrate all the strength and all the opportunities and all the confidence associated with Italy's participation in monetary union.
For a long time, I have chosen Europe, a Europe of employment, of social progress, a democratic Europe, close to the people and respectful of national cultures, a Europe capable of standing up to America's hegemonic business.
I have opposed the Maastricht Treaty, with the single currency as its centrepiece, because I thought that it could not respond to this idea of Europe. The Europe which has been developing subsequently has confirmed my fears.
Even if they are of some interest, the declarations and resolutions on social matters have not really corrected the heavy ultraliberal trends in the construction of Europe.
The single currency represents both a result and a new point of departure for a European Union which penalises the weak and favours the strong.
Rather than promoting cooperation, it aggravates competition between countries, between regions and between peoples. I will quote the words of Mr Tietmayer, President of the German Bundesbank, one of the main architects of the euro: "the challenge today is to create conditions which promote sustainable growth and confidence among investors; we must therefore control public budgets, lower taxes and duties to reach a level which can be maintained in the long term, reform social protection systems, and get rid of the inflexibilities of the labour markets so that a new phase of growth will be achieved once again, but only when we make an effort at achieving flexibility in the labour markets' .
The euro will put the economic and social policies of the Member States in a straitjacket - one that Germany wanted to tighten still further with the so-called Waigel declaration at yesterday's Ecofin Council - without any real democratic supervision, either by national parliaments, or by the European Parliament.
This Europe, based on the single currency and its Stability Pact, will represent a significant obstacle to the new stages in the changes desired by the French, who voted for a left-wing government, and will prevent the existence of any truly transforming political will.
I have voted against the euro for all of these reasons.
As the sociologist Pierre Bourdieu recently pointed out: "We must choose between the confidence of the markets and the confidence of the people. Any policy which aims to keep the confidence of the markets will lose the confidence of the people' . For my part, I prefer the confidence of the people and to have confidence in them, for I believe that the struggle has not ended. The increase in contradictions linked to the introduction of the euro could lead the people to impose other demands and other guidelines on the construction of Europe.
I intend to continue with the work of providing information and explanations with a view to contributing to the development and coordination of the struggles at European level, in the hope of putting employment, culture, social progress and democracy at the heart of the construction of Europe.
Today's extraordinary sitting marks the end of a chapter which opened with the Maastricht Treaty. We are not yet witnessing the completion of monetary integration, which will be complete only when all the Member States of the European Union are also Members of EMU. I wish to add that I welcome the fact that the Ecofin Council has declared its conviction and its hope that my country will also be able to be part of EMU by 1 January 2001, on the same terms as the 11 countries which have already achieved convergence and the adoption of the euro.
However, the creation of the euro is already of historic importance. It means the completion of the single market, which it serves and promotes. It opens up extremely important opportunities for Europe to play a distinctive and decisive role in the world, not only in the world economy and in the markets. Even more importantly, the euro means that a clear and positive political will will prevail over the "natural flow of things' in the economy and the markets! It demonstrates the scope of European political will when it exists and when it is approached with consensus and determination.
I hope that political will of this kind will also be evident in the fight against unemployment and social exclusion, in promoting continuous growth and, of course, in the march towards the institutional and political integration of the European Union at a federal level.
We now have a fundamental tool, the euro. Let us decide to use it to these ends. With this evaluation, this hope and these demands, which are always the demands of the European, radical and ecological Left, I will vote "yes' to the proposal that is being put to us for the launching of the euro.
The most pious supporters of a federal Europe are claiming that Economic and Monetary Union is a miracle cure, boasting about its virtues on every occasion, and often, in the wrong context, happily asserting that the euro will promote even greater economic and social cohesion. They also maintain that it will contribute to the fight against unemployment, while Chancellor Kohl has clearly stated that "the euro will not create jobs' .
In reality, EMU is going to worsen the imbalances between the prosperous regions in the centre of Europe - the Benelux countries, the Paris region, the Rhine and Rhone valleys, northern Italy - and the peripheral regions, disadvantaged by their geographical distance - Finland, southern Italy, southern Spain -, as well as less populated rural regions.
When a market expands, we witness industrial specializations in every region and every town. Every region and town will try to make the most of the situation. While the regions which have the benefit of modern infrastructures can hope to pull through, by the same token the regions furthest from the economic centre of Europe, the agricultural regions, have a lot to fear from Economic and Monetary Union. These areas, which are in fact much less densely populated, are smaller markets which the large industries will neglect, particularly since transport costs there will also be higher. The effects these imbalances will have on the environment should be a cause for alarm.
Of course, the Structural Funds will be there to put a dressing on the wounds; the Community manna will come down to soothe the discontent. However, according to distinguished economists such as Professor Rosa, even if the Structural Funds were used effectively, which is far from being the case at the moment, they will "no more be able to alleviate the local differences than aid from Milan has been able to resolve the problems of southern Italy' .
Once more, it has been shown that the Europe of the single currency is a Europe of selfishness, which condemns the weakest for the benefit of the few.
Here, as elsewhere, it is good form to congratulate ourselves on the creation of the euro. However, in reality, many problems still remain and the promoters of the single currency willingly hide the negative consequences of the euro, particularly those affecting European agriculture.
The first false argument in favour of the euro concerns price stability. I must firstly remind you, as I have already said and as I wrote in my report on agricultural prices, which will be presented to the plenary in June, agricultural prices and compensation are paid in green ECUs. We are now told that one euro will be equal to one ECU. Will there be a green euro? There is no response from the Commission. In the absence of a green euro, will there be a compensation coefficient? There is still no response from the Commission, apart from the fact that this will cost the Community budget ECU 400 million for each percentage point of discrepancy between the green ECU and the euro. The current average discrepancy between the parity of the green ECU and the euro is 2.5 %. A simple multiplication shows that the cost of introducing the euro for European agriculture should be of the order of ECU 1 billion, more than FF 6 billion. Yet nobody is talking about this: neither the politicians in charge of agriculture, nor the professional agricultural organizations. The euro will therefore hit prices and farmers' salaries.
The second false argument in favour of the euro concerns the abolition of agrimonetary measures. During the last European Agriculture Council of 20 and 21 April 1998, a qualified majority adopted an amendment to Regulation No 724/97 establishing measures and compensation relating to appreciable revaluations that would affect farm incomes; this of course includes the Member States which would not participate in the euro. The agrimonetary measures will therefore continue for the so-called "out' countries. British farmers will have a "safety net' while their government, and many British Members of the European Parliament, continue to fiercely oppose the CAP and try only to ensure the total abolition of the Community preference, to the benefit of the globalization of trade. Thus, contrary to what the great thinkers behind the euro had told us, agrimonetary measures will continue.
The third false argument in favour of the euro concerns its role as a counterweight to the dollar. As we can see from the last OECD report on global agricultural forecasts, the European Union's market share in global exports of cereals, milk products and meat products is continuing and will continue to fall. We all know that global rates are and will always be calculated in dollars. The Chicago futures market is still there and will continue to be there. The ECU was a basket of currencies which did not all react in the same way to the fluctuations of the dollar. The ECU thus had a certain degree of stability. The euro itself will fluctuate much more noticeably. I would remind you that refund values are defined for periods of two weeks. In order to continue their work, European exporters are going to have to play poker and actually become speculators. The Commission authorities will not take that risk; they demonstrated this recently in terms of export certificates. That will be the greatest curb on European exports. Some see in these difficulties the possibility of eventually doing away with even the principle of refunds and levies. European markets will therefore be brought into line with world markets and the Community preference totally abolished.
The fourth false argument in favour of the euro concerns limiting the distortion of competition between Member States. In his speech of 30 April before the European Parliament's committee responsible for economic, financial and monetary affairs, Commissioner de Silguy stated: "For example, apart from generating high unemployment, the countries participating in the euro with lower than average salaries cannot hope instantly to come into line with the level of wages paid in the wealthiest countries: they will firstly need an increase in the productivity of labour.' French fruit and vegetable producers will appreciate that. Spanish strawberries will be able to continue to oust French production. Regardless of the type involved, specialized agriculture using a labour force will increasingly relocate to those Member States which have the lowest levels of salaries. In fact, Commissioner de Silguy forgets that labour productivity, in macroeconomic terms, does not have the same value as the analysis of the productivity of sectoral labour.
Besides these false arguments, I agree of course with all the speeches made by colleagues from my group and I am voting against the introduction of the euro. European and French farmers will soon realize that the euro is, in reality, a tool to destroy the common agricultural policy, to this day the only common policy which works.
The Europe of monetary union must also be the citizens' Europe.
Although the term "historic' is much misused these days, it is nevertheless an appropriate one to describe the events of this weekend. After twenty turbulent years we have now finally fired the starting pistol for the European single currency. Something so often denounced as a pipe dream, as an illusion, is now becoming reality.
Little Luxembourg has always advocated a common currency. We have always been quick to recognize the financial and economic advantages of being part of a large European single currency area. As early as 1969 the then head of the Luxembourg government, Pierre Werner, set out the fundamental concepts for a single currency - in the so-called "Werner Report' - which today form the basis for monetary union.
The Luxembourg economy will profit from the euro. For our mostly export-based companies the new monetary stability will mean less financial risk and greater savings, which will help improve the country's competitiveness. In the long term this will certainly have a positive impact on the employment situation.
As Luxembourg is a relatively small country, its consumers are constantly having to deal with other currencies and therefore have to accept transaction costs and the problems of price comparison. The euro will put an end to these problems - there will be no more irritating conversion costs and real transparency in cost comparisons. Moreover, we can be proud of the fact that we are the only country to have concluded a consumer protection agreement with traders which guarantees a clear and proper transition period. This means that there will be no hidden price increases and that prices will be displayed both in euros and in Luxembourg francs.
However, apart from these practical aspects, we must not lose sight of the political objectives and consequences arising from the introduction of a single currency. The Euro represents a major step towards "the ever closer union of the peoples of Europe' . The single currency is a powerful symbol of the deepening sense of common membership of Europe. This deepening relationship will also be enjoyed by the Member States and monetary union will make common political decisions virtually inevitable.
We therefore need all EU Member States to join EMU sooner or later, so that they can participate in this process of merging together. What is more, the euro makes Europe irreversible and as such it guarantees the security of future generations.
It only remains for me to express my hope that financial and economic cooperation will have its sociopolitical parallel, so that the Europe of Economic and Monetary Union will also become the citizens' Europe.
We hope that this day will go down in history as an "historic' one!
The Council, the Commission and the European Parliament have agreed to apply strange criteria in a peculiar way, by obscuring some of them. This has caused much ink to flow.
The result is that we have 11 countries instead of 15, it is a semi-failure. Monetary union is not unanimous. Public opinion is hostile or resigned.
I must therefore oppose this premature decision which, right up until the last moment, has not followed any truly democratic procedures.
Floods of propaganda have led us to believe that for the euro, as for "the pudding, the proof is in the eating' .
We must now watch out to ensure that the monetary process does not carry everything along in its wake, thus depriving the Member States of a degree of economic manoeuvre. They will no longer be able to justify this to their citizens, who have agreed to numerous efforts for hypothetical benefits which are still being put off until tomorrow.
Europe's main problem today is unemployment: 20 million citizens are looking for work. This is not inevitable, as we see the United States announcing at the same time that less than 5 % of its citizens are unemployed. Was it reasonable to omit employment from the criteria?
Politicians' satisfaction should be dependent on the satisfaction of the people.
The euro is a political currency, for which there is little economic justification. It is an important and supposedly irreversible step in the direction of a federal EU. As EMU leads to closer political union, the basis for a federal EU will be strengthened. Inevitable institutional reforms will follow on from EMU (loss of Member States' right of veto and increased decision-taking by a qualified majority), as well as a common foreign and defence policy, which will perhaps lead to non-aligned countries being coerced into NATO membership.
Most of the countries opting for membership do not really meet the convergence criteria of the Maastricht Treaty. A political crime will have been committed in the name of criteria ratified by the parliaments of the various countries if the euro is introduced prematurely, before the correct economic preconditions are in place.
Under the Maastricht Treaty, monetary policy will pass into the hands of the Community, but the Stability Pact, the regulatory agreement entered into in Dublin is also an essential part of the EMU process. It restricts the economic independence of individual states and deprives them of their own mechanisms for financial policy-making. EU economic policy will be controlled by the cyclical problems of the larger Member States.
If the introduction of a single currency is to be justified in the various countries, those countries have to start to harmonize and standardize. That will inexorably lead to deflation in Europe and the resultant continuation of mass unemployment. Although the fixed exchange rates may be correct at the time EMU is born, and the currency stable, because of historical and structural differences in the various countries, the introduction of the euro could cause enormous problems. It is because of these very differences between the countries involved that the benefits and disadvantages are unevenly shared.
The EMU will be under the control of the European Central Bank, which will be run undemocratically and in a nonparliamentary fashion. The ECB will represent a huge step backwards in the development of political democracy. It will be associated with the inviolable sanctity of markets and the irreversible transfer of power from politicians to so-called market forces.
There are no good economic reasons to have EMU. There has never been a political solution which has made use of a political currency without corresponding policy-making, supervisory bodies and authorities.
It is not a union of states, that is to say a Europe of independent states, which is being built, but a federation: a political union with its supranational decision-making bodies. This means that individual Member States will be forced to demonstrate, as a result of the decisions of others, a new kind of flexibility that will most probably prove to be intolerable to the trade union movement and the Nordic countries' model of the welfare state.
For the Nordic countries EMU means greater social inequality and, furthermore, greater inequality on grounds of gender.
My vote, which is in accordance with the views of the Nueva Izquierda party, is in favour of the proposal being made as to the countries to participate in the single currency.
I believe that the introduction of the single currency opens up a new perspective in the construction of Europe through the consolidation of the single market, but which needs, in turn, economic practices involving employment and fiscal harmonization policies, without forgetting that the objective is a Europe of solidarity and diversity.
I am voting in favour because I believe that, given the joint responsibility for the decision, I am entitled to continue to demand a fair fiscal policy which safeguards the entire acquis communautaire , particularly the welfare state, and to continue to work from now on towards political union.
We are here to take stock of the situation.
Faced with the forced euphoria and the streams of propaganda surrounding the 'euro-rush' , some of us, a minority, do not want to allow something we believe and our people feel to be a major political offence against our nations and against Europe to be completed in an atmosphere of general self-satisfaction.
As regards the single currency, we keep hearing about an irresistible and irreversible "sense of history' , which it would be useless to try to resist. We must beware of utopian ideas: we have no excuses, we know where they lead.
When we are faced with a group of different societies and heterogeneous economies, as is the case today in the Europe of Eleven, or the Europe of Fifteen, and will be even more so tomorrow in the broader continental Europe, the imposition of a single currency, artificially forced on us, is a source of tensions and conflicts, while the fluctuation of exchange rates between different currencies is a source of peace.
Does recent history not teach us that artificial constructions are destined to collapse?
Even those who have limited diplomatic experience know that exchange-rate fluctuations act as an indicator of neutral and depersonalized management which help to take the heat out of conflicts, while in contrast the choices, orders and discriminations of a central authority bring them to the fore and add fuel to them.
How will the nations and the people who remain as distinct and as attached to the respect of their identity as we do, particularly those from the middle and lower classes, react in the face of the sanction mechanisms provided for by the Stability Pact? How will our people react in the face of judgments, condemnations, penalties and exclusions which will be personalized and which will directly challenge the management of the governments they have elected to implement their wishes? How will they react to orders which from centralized bodies, whose location is clear, but which the citizens do not identify with: the Ecofin Council and, in particular, the "sovereign' European Central Bank? Will they not consider them an intolerable interference?
When economic, social and cultural behaviour is not similar, the exchange rate seems to be an irreplaceable safety valve for avoiding the spread of a localized crisis throughout an entire geographic area. Will the inflexibilities of a single currency not, on the contrary, facilitate the spread of local crises, to the point of directly threatening the stability of the whole of Europe, in the case of a major shock?
It is difficult to see, in any case, how such tensions can be overcome in the absence of a totally united European nation, which does not exist at all. It is easy to see, however, how those tensions could be at the root of a disintegration of European unity, which has barely been achieved, and a resurgence, particularly between France and Germany, of forgotten antagonisms. Will the euro not poison Franco-German relations over the years to come?
It does not augur well that the history of the ECB is beginning with a bitter quarrel over its president. What will it be like then when the differences no longer concern people who share the same philosophy, but the fixing of interest rates on which the vitality of specific economies is dependent?
At a time when the nations have just freed themselves at least from the blocs which had tried to break them up, why try to create, in the form of the euro area, a "new type of empire' , according to Mr Moscovici's formula in Aix-la-Chapelle, a new bloc, in other words, a new source of division and confrontation in Europe? The mechanism of the single currency had been directly established by the Delors report, before the fall of the Berlin Wall, in a context where the blocs still existed. Far from being the symbol of a new post-Soviet Europe, the euro is, on the contrary, the supreme symbol of a construction of Europe which was conceived during and out of the Cold War, and which has not been able to reconsider its foundations and objectives in the light of the new geopolitical situation.
Launching the euro today means launching the euro complete with all its risks. The adventure is fraught with too many threats to be undertaken light-heartedly. To try, with a Promethean approach, with the aid of the single currency, to force the homogenization of the present economies and societies of Europe's nations, is to go a step too far, and to risk overturning the entire reconciled European ship. It would also make it impossible to reunite the greater Europe that had nevertheless been destined to replace the Europe which was mutilated at Yalta.
Europe's strength resides in the synergy of the enterprising nations it is made up of, not in the elimination of their sovereignty in favour of central power. We now talk about the construction of Europe as a kind of self-evident fact, at a time when, through monetary unification, we are setting about destroying the very spirit of European dynamism. We could say instead that we are embarking on an adventure which will lead to self-destruction.
We will wonder tomorrow about the strange genesis of the single currency. Who wanted to see the end of national currencies and the creation of this single currency? Which nations? Where is the democracy? What economic necessities forced it upon us? Where is the concern for the common good?
In reality, we are faced with a technocratic diktat drawn up by a small conniving circle and blindly adopted by the Heads of State or Government, who allowed themselves to be deprived of the responsibilities with which they had been entrusted by their people. They have all subjected themselves to the arrogance of experts driven by a dream of power, to which the nations' persistence represents an obstacle and which they have therefore decided to reduce. Because of this weakness of the Council the people and their wishes are totally absent from this debate.
The inventors of the single currency have found in it a pure instrument of supranationality, without any further trace of an intergovernmental element; this vital instrument will successively eliminate the decision-making national authorities which still remain. The Stability Pact has already been beefed up by the Ecofin Council and the federalists have declared that the single currency will only be effective if we move very quickly towards greater cooperation and convergence. The process which we are condemning is working at full steam.
But this policy does not address the will of the people. They do not want a construction of Europe based on confusion, where the Chancellor of the Exchequer presents us with proposals which his government does not agree with, and where the Members of the European Parliament from those countries which are not participating in EMU vote on the creation of a euro area to which their own countries do not belong.
We shall soon see that the people do not want a vague Europe built on a never-ending rush forwards. There are thresholds which must not be crossed. The adoption of the single currency has established a process which could in fact lead the people one day to reject the whole idea of the construction of Europe. The burden of responsibility on those who launched and who support such a project, and on those who support it, will then be clear for all to see.
We have rejected the Ecofin Council's recommendation so that the nations can continue to act for the common good, in the interests of the people they represent; we have rejected it so as to preserve the unity and stability of Europe and to ensure the lasting future of Franco-German friendship. In this respect, we believe that it is essential to maintain, in contrast to the "irreversible' process of the single currency which is put to us, the people's right to self-determination.
I abstained on the Council's recommendation.
I acknowledge the work that the United Kingdom Presidency has done, in difficult circumstances, to ensure a smooth transition to the third phase of EMU. The eleven chosen countries clearly want to move to a single currency from 1 January 1999, and it was necessary that the Presidency did all it could to facilitate their wishes.
Nevertheless, I regret the whole project of Economic and Monetary Union, which has already resulted in great economic hardship and will inevitably cause further upheaval in the future. The single currency, as most of its supporters acknowledge, is a political project. It is a means to political union.
Unfortunately, this has not been made clear to the citizens of Europe. They have not consented to the growth in European Union powers which will inevitably result from EMU. Nor are the democratic structures of the EU such as to guarantee that those powers will be adequately controlled.
The single currency project has been driven by faith, not reason. No arguments against it have been listened to since the Maastricht Treaty. This is a modern 'March of Folly' .
Now that the decision has been made, we must all hope that the single currency is a success. I fear, however, that it will result either in recession and unemployment in the less competitive Member countries, or in a huge increase in the EU's powers and budget, against the wishes of our citizens. I could not welcome either outcome.
Personally, I wished to abstain from today's historic vote.
I am aware of the importance of the decision we have just taken. The idea of a single currency is perhaps attractive, but I have always expressed strong reservations about its introduction by a limited number of Member States. I have always expressed my conviction that the single currency should have been the crowning achievement of the European Union, and not a means among others of attaining it.
We have just launched the euro with only 11 of 15 countries; I regret this deeply.
The premature nature of the introduction of the euro will have destabilizing economic, political and social effects, and today we still cannot measure the extent of these effects.
That is why I will not be able to reconsider my position on the euro until the day when all 15 Member States participate in Economic and Monetary Union.
The birth of the euro signals the march towards the integration of the notion of a Europe of capitalism, of multinationalism, of despotism and repression. The road to Calvary is becoming ever steeper and more inaccessible for working people.
A Europe without borders and without discrimination, a Europe of the people, of working people, of cooperation, of peace and democracy, remains the dream of millions of European citizens, of working people who continue to fight tirelessly for their own society of justice and equality, of harmonious development, the centrepiece of which should be mankind and universal values, not profit and money.
The euro will impede this struggle and place yet another foundation stone in a society of exploitation and social injustice. This common feeling has, however, been crudely brought about by the callous policy of the current leaders of the EU and of the Member States. Popular opposition to the plans of the multinationals will become ever more intense and they will not allow their plans to succeed.
The introduction of the common currency is accompanied by the breaking up of the so-called European social state, with dramatic repercussions for the employment, social and social security rights of working people.
The stance of the European Parliament has not reflected the responsibilities of those who, with their decisions and their policy, have contributed to this catastrophic state of affairs. On the contrary, it gave the go-ahead to the Heads of States and Government and to the notorious Ecofin Council to continue their reactionary and unpopular policy.
The pacts of stability and financial discipline, of "locking into' exchange rate parities, are the means by which an extreme monetarist policy is being implemented, which seeks to safeguard the interests of the money markets and to force the Member States to adopt an economic policy in the interests of those markets. The so-called independence of the European Central Bank, which is now being set up, will effectively marginalize people and allow the money markets to make decisions not only without the irksome interventions of popular movements but also without the intervention of governments themselves.
Exploitation and austerity, attempts to overthrow the social security system and the dismantling of labour relations will become even more acute in the context of the draconian measures of the agreements and provisions to promote the euro and the strengthened multilateral control mechanisms.
When the dust has settled after all the celebrations, the phoney image of European integration and the false visions will soon be replaced by the true picture of the human misery which will overrun Europe, working people and nations alike. The nominal convergence criteria will come into conflict with real divergence within the economies of the Member States, reflecting social conflicts and the relative and absolute degradation to which working people throughout Europe are being driven. This will highlight even more clearly the consequences for Europe of multiple speeds and concentric circles.
Whatever happens, as long as the power and the interests of the money markets are armour-plated, social opposition will spiral. The workers will fight to overthrow this stable structure. They will build their own Europe, a Europe centred around mankind, a Europe of peace, of mutually beneficial cooperation, of progress and social prosperity. A Europe of Socialism.
I have been the only Portuguese Member on the European Parliament's Committee on Economic and Monetary Affairs and Industrial Policy in an active capacity from the beginning of the legislative process. Thus, in addition to taking part in the exciting day-to-day work of creating the euro and all the legislative and political measures necessary for its introduction, I have had the opportunity of being one of the Members who drafted one the 14 reports prepared on the subject and approved by the European Parliament since 1995.
It has been a colossal task, but extremely rewarding. I have held from the start that the euro should be introduced by the greatest possible number of countries on 1 January 1999, and that delaying this step would have enormously serious political and economic consequences for the kind of EU I believe in and for the future of Europe.
The euro will lead to far greater integration of economic, fiscal and employment policies and to a clear increase in support for education, scientific and technological development and professional training for Europeans.
This challenge is not an easy one, nor is it without obstacles; but, just as Portugal has successfully taken it up and for the first time joined the group of countries that is inaugurating an historic change of direction such as the one we are now involved in, so the EU has shown that with political will and determination it is possible to overcome internal and external opposition to change and has moved forward to create a political area that will be carry weight in the world.
That is why I have voted in favour of the decision on the eleven countries to be included in the third stage of EMU as from 1 January 1999.
I have voted for the adoption of the euro on 1 January 1999. This I have done in the conviction that this decision is in the interests of the citizens who elected me to this House.
Whether this conviction is shared by the citizens of Europe themselves, at least by those in Germany, is open to doubt. The democratic deficit of the European Union has in turn resulted in a serious information deficit. The abundant distribution of glossy brochures cannot compensate for this. Advertising can never be a substitute for forming democratic opinion.
No arrangement was ever made with the citizens of the European Union that the new currency area was to be a political area which would in future compel their governments to speak with one voice in monetary and economic negotiations conducted at international level.
I shall therefore continue to advocate that the opportunity to hold referenda on issues affecting all the citizens of the Union should in future be part of the obligatory democratic conditions of membership of the European Union and that this provision must also be adopted in Germany.
Many people have spoken of an historic moment today. They are right. The strange thing is that seldom has such a radical decision been taken in such a careless way.
Council, Commission and Parliament have stretched the admission criteria to such an extent that EMU is starting up with a group of countries which is too large and too heterogeneous. The structural budget deficits of two participants are well over three percent of their GDP, despite economic window dressing. Ideas on economic policy and the role of the government are in some cases diametrically opposed to each other. In this context it is irresponsible of Member States to let very important policy instruments slip from their hands to be left to the whims of occasional coalitions in Ecofin and the Euro 11 Council.
The larger groups in the EP are furiously working on the problem of pensions. The importance of reducing the public debt is obvious, in view of the future ageing of the population. While a paragraph on this was removed from the resolution, a corresponding passage in the Council's statement seems to command universal support. Careless? Anyway, hardly confidence inspiring.
I am against the formation of EMU and the introduction of the euro for political reasons. But the amazingly superficial lack of care is yet one more reason for voting against.
We the undersigned, representing the Finnish Central Party in the European Parliament, support the position of our party, which is taking a stand against both the establishment of a single currency and Finland's presence among the first countries participating in the third stage of EMU.
We oppose the decision to take Economic and Monetary Union into the third stage as well as Finland's presence in the process for both political and economic reasons.
Economic and Monetary Union will lead to a federalized Europe. This we oppose: we think that the Union should have developed into an alliance of independent states.
The EU will not be able to create an optimal situation where a single currency region could work successfully.
Earlier attempts to create a common currency exchange rate policy for the EU failed. The last currency hullabaloo took place at the start of this decade when the exchange rates of many key Member States also changed. It is unrealistic to suppose that the economies of EU Member States could in some way have harmonized since then, and that a single currency could work successfully.
All this aside, when monetary union comes about, there will be a growing need to bring in measures to redress increasing discrepancies in regional development and to support Member States when they suffer particular hardship for economic or structural reasons.
We also oppose the draft resolution prepared for Parliament, particularly because Finland should, in our opinion, have aligned herself with Britain, Denmark and Sweden in opting out of the third stage of monetary union.
Switching to a single currency is an immense political undertaking. The countries participating will lose their own currency, which means serious restrictions on the independence of their economic policy. Thus, Finland will acquire a currency whose interest rate level and value against other currencies we shall have no real influence on. The economic policies and development of other countries will, instead, have a decisive effect on our own economy and society.
Finland is a geographically remote country: we are a long way from the principal EU markets. The structure of our society and economy differs greatly from that prevailing in core Europe. Finland will surely suffer on account of the single currency, both structurally and economically. In setting up monetary union no one has taken stock of these problems in any way.
A single currency in the European Union constitutes a huge step towards European integration. It makes the union of Europe a perceptible reality for all its citizens and creates a new sense of mutual responsibility for all the countries and companies of the EU. A single currency can therefore represent a significant step towards overcoming nationalism. The euro will bring a series of economic benefits and in the long term could well become a counterbalance to the global power of the US dollar. For this reason I am today supporting Mr von Wogau's report on the Council's recommendation.
But this is not the time for Parliament to start cheering about the current state of monetary union. There have been too many bad decisions in an economic policy which has been one-sidedly monetarist. There was the appalling failure of the Amsterdam Summit to initiate the political union which is necessary for monetary union and finally to give European integration a social and employment policy dimension. A scandalous ignorance has been displayed in the practical development of monetary union in the face of mass unemployment, the creation of a new type of poverty and the increasingly unjust distribution of wealth and income.
These mistakes make it all the more difficult for the citizens of Europe to accept the integration project and have created serious social problems. The Green Group has been resolutely opposed to this abuse of the fundamental concept of a single currency by the prevailing and increasingly militant neo-liberal ideology and the undue influence exerted by the financial markets.
In spite of these highly questionable circumstances, I am aware of the reality of the situation which has been created by the established political forces and which at this advanced stage makes it impossible, without undue risk, to make good the failed attempts to establish political and social integration before we finally enter monetary union.
However, I do not wish to ignore the fact that positive developments have been achieved in recent months and that these have clearly helped to reduce many of the risks. Notable among these is the decision to launch monetary union with eleven participating countries and thus to avert the risk of splitting the Union by creating a "core Europe' . We also welcome the wide political discretion which was used when interpreting the convergence criteria, in the same way as the tentative, though still completely inadequate, steps towards a coordinated economic policy, the ending of the destructive practice of tax dumping and the creation of a European employment policy.
The development of a political union, which has so far eluded us, the setting up of a European democracy and the creation of a social union are all indispensable and these will remain the crucial challenge for European integration over the next four years.
We are voting today on the introduction of a single currency, with eleven participating countries, on 1 January 1999. This is an issue which I can vote "yes' to in complete conviction.
With the participation of all those Member States who can and wish to join we now have the basic conditions necessary for the establishment of a social and ecological system, or in other words a change of policy from the neo-liberal and monetarist conception of the euro which used to prevail.
The idea of a limited "core Europe' , which was to have provided the material basis for the predominance of the most powerful nations, was in reality a failure - and this can be attributed primarily to the resolve of the peoples of southern Europe not to be segregated from the rest of the Union and to the incapacity of Germany to play the role of European ringmaster with any real credibility.
Moreover, France's reforming government, in responding to the endeavours of the social movements in France, changed the terms of political debate at European level and gave us at least a first opportunity to make adjustments to the original Maastricht euro project.
We now have to make these adjustments a reality and we have to do this both before 1 January 1999 and during the first years of monetary union. We are under no illusions, and neither do we want others to be, that this will be an easy job. In fact quite the reverse. An effective European employment policy, the rational coordination of macroeconomic policies, proper coordination of taxation to stop future tax dumping, real and democratic accountability on the part of the ECB and ESCB and the measured and defensive deployment of the euro, leading to the global stabilization of the monetary system - these will all be matters for serious debate as we move towards an ecological, democratic and social Europe.
This is a road which has yet to be travelled. But if we do make the effort, then we will have an opportunity to clear a path and to make real progress. This must now be our goal.
Adjournment of the session
Parliament has completed its agenda.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 1.06 p.m.)